

Exhibit 10.14
MINERALS TECHNOLOGIES INC. SAVINGS AND INVESTMENT PLAN




WHEREAS, Minerals Technologies Inc. (hereinafter referred to as the "Employer")
heretofore adopted the Minerals Technologies Inc. Savings and Investment Plan
(hereinafter referred to as the "Plan") for the benefit of its eligible
Employees; and


WHEREAS, the Employer reserved the right to amend the Plan; and


WHEREAS, the Employer heretofore amended the Plan from time to time and desires
to restate the Plan by incorporating all prior amendments, and to further amend
the Plan to the extent required by law; and


WHEREAS, it is intended that the Plan is to continue to be a qualified profit
sharing plan under Section 401(a) and 501(a) of the Internal Revenue Code for
the exclusive benefit of the Participants and their Beneficiaries; and


WHEREAS, it is intended that the cash or deferred arrangement forming part of
the Plan is to continue to qualify under Section 401(k) of the Internal Revenue
Code;


NOW, THEREFORE, the Plan is hereby amended and restated, effective as of January
1, 2013, except where the provisions of the Plan (or the requirements of
applicable law) shall otherwise specifically provide, in its entirety as
follows:    

--------------------------------------------------------------------------------



19757561.4


TABLE OF CONTENTS


ARTICLE I-- DEFINITIONS


ARTICLE II-- SERVICE DEFINITIONS AND RULES

2.1 YEAR OF SERVICE

2.2 BREAK IN SERVICE

2.3 LEAVE OF ABSENCE

2.4 SERVICE IN EXCLUDED JOB CLASSIFICATIONS OR WITH RELATED COMPANIES



ARTICLE III-- PLAN PARTICIPATION

3.1 PARTICIPATION

3.2 RE-EMPLOYMENT OF FORMER PARTICIPANT

3.3 TERMINATION OF ELIGIBILITY

3.4 COMPLIANCE WITH USERRA



ARTICLE IV-- ELECTIVE DEFERRALS, EMPLOYER CONTRIBUTIONS, AND ROLLOVERS AND
TRANSFERS FROM OTHER PLANS

4.1 ELECTIVE DEFERRALS

4.2 EMPLOYEE AFTER-TAX CONTRIBUTIONS

4.3 EMPLOYER CONTRIBUTIONS

4.4 ROLLOVERS AND TRANSFERS OF FUNDS FROM OTHER PLANS

4.5 TIMING OF CONTRIBUTIONS



ARTICLE V-- ACCOUNTING RULES

5.1 INVESTMENT OF ACCOUNTS AND ACCOUNTING RULES

5.2 VOTING RIGHTS

5.3 PLAN EXPENSES

5.4 ALLOCATION OF SERVICE CREDIT



ARTICLE VI-- VESTING

6.1 VESTING

6.2 FORFEITURE OF NONVESTED BALANCE



ARTICLE VII-- MANNER AND TIME OF DISTRIBUTING BENEFITS

7.1 MANNER OF PAYMENT

7.2 TIME OF COMMENCEMENT OF BENEFIT PAYMENTS

7.3 FURNISHING INFORMATION

7.4 MINIMUM DISTRIBUTION REQUIREMENTS

7.5 AMOUNT OF DEATH BENEFIT

7.6 DESIGNATION OF BENEFICIARY

7.7 DISTRIBUTION OF DEATH BENEFIT

7.8 ELIGIBLE ROLLOVER DISTRIBUTIONS



ARTICLE VIII-- LOANS AND IN-SERVICE WITHDRAWALS

8.1 LOANS

8.2 HARDSHIP DISTRIBUTIONS

8.3 WITHDRAWALS AFTER AGE 59½

8.4 NON-HARDSHIP WITHDRAWALS

8.5 HEART ACT PROVISIONS



ARTICLE IX-- ADMINISTRATION OF THE PLAN

9.1 PLAN ADMINISTRATION

9.2 CLAIMS PROCEDURE

9.3 TRUST AGREEMENT



ARTICLE X-- SPECIAL COMPLIANCE PROVISIONS

10.1 DISTRIBUTION OF EXCESS ELECTIVE DEFERRALS

10.2 LIMITATIONS ON 401(k) CONTRIBUTIONS

10.3 NONDISCRIMINATION TEST FOR EMPLOYER MATCHING CONTRIBUTIONS AND AFTER-TAX
CONTRIBUTIONS



ARTICLE XI-- LIMITATION ON ANNUAL ADDITIONS

11.1 RULES AND DEFINITIONS



ARTICLE XII-- AMENDMENT AND TERMINATION

12.1 AMENDMENT

12.2 TERMINATION OF THE PLAN



ARTICLE XIII-- TOP-HEAVY PROVISIONS

13.1 APPLICABILITY

13.2 DEFINITIONS

13.3 ALLOCATION OF EMPLOYER CONTRIBUTIONS AND FORFEITURES
FOR A TOP-HEAVY PLAN YEAR

13.4 VESTING



ARTICLE XIV-- MISCELLANEOUS PROVISIONS

14.1 PLAN DOES NOT AFFECT EMPLOYMENT

14.2 SUCCESSOR TO THE EMPLOYER

14.3 REPAYMENTS TO THE EMPLOYER

14.4 BENEFITS NOT ASSIGNABLE

14.5 MERGER OF PLANS

14.6 INVESTMENT EXPERIENCE NOT A FORFEITURE

14.7 CONSTRUCTION

14.8 GOVERNING DOCUMENTS

14.9 GOVERNING LAW

14.10 HEADINGS

14.11 COUNTERPARTS

14.12 LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN

14.13 DISTRIBUTION TO MINOR OR LEGALLY INCAPACITATED






--------------------------------------------------------------------------------



19757561.4




ARTICLE I--  DEFINITIONS




For purposes of the Plan, unless the context or an alternative definition
specified within another Article provides otherwise, the following words and
phrases shall have the definitions provided:


1.1
"ACCOUNT" shall mean the individual bookkeeping accounts maintained for a
Participant under the Plan which shall record (a) the Participant's allocations
of Employer contributions and forfeitures, if any, (b) amounts of Compensation
contributed to the Plan pursuant to the Participant's election under Section
4.1, (c) any after-tax contributions made to the Plan under Section 4.2, (d) any
amounts rolled over or transferred to this Plan under Section 4.4 from another
qualified retirement plan, or from another qualified plan in connection with a
plan merger and (e) the allocation of Trust investment experience.

1.2
"ADMINISTRATOR" shall mean the Plan Administrator appointed from time to time in
accordance with the provisions of Article Nine hereof.

1.3
"BENEFICIARY" shall mean any person, trust, organization, or estate entitled to
receive payment under the terms of the Plan upon the death of a Participant.

1.4
"BREAK IN SERVICE" shall have the meaning set forth in Section 2.2.

1.5
"CODE" shall mean the Internal Revenue Code of 1986, as amended from time to
time.

1.6
 "COMPENSATION" shall mean the sum of (1) the base pay and bonuses received by a
Participant from the Employer in a Plan Year, plus any overtime pay, premium
pay, call-in/call-back pay and vacation pay, but excluding contest awards,
remuneration received in the form of salary continuance or lump sum severance
while no longer providing services to the Employer and other similar payments
and (2) any amount which is contributed by the Employer on behalf of the
Participant pursuant to a salary reduction agreement and which is not includable
in gross income under Section 125, 132(f)(4), 402(e)(3), 402(h) or 403(b) of the
Code.

Any compensation described in this Section 1.6 does not fail to be Compensation
merely because it is paid after the Participant's severance from employment with
the Employer, provided the Compensation is paid by the later of 2½ months after
severance from employment with the Employer or the end of the Plan Year that
includes the date of severance from employment.


In addition, payment for unused accrued bona fide vacation shall be included as
Compensation described in this Section 1.6 if (i) the Participant would have
been able to use the leave if employment had continued, (ii) such amounts are
paid by the later of 2½ months after severance from employment with the Employer
or the end of the Plan Year that includes the date of severance from employment,
and (iii) such amounts would have been included as Compensation if they were
paid prior to the Participant's severance from employment with the Employer.


In addition to other applicable limitations set forth in the Plan, and
notwithstanding any other provision of the Plan to the contrary, the annual
Compensation of each Participant taken into account under the Plan for a
calendar year shall not exceed the amount set forth in Section 401(a)(17) of the
Code, as adjusted by the Secretary of the Treasury or his delegate for increases
in the cost of living in accordance with Section 401(a)(17)(B) of the Code.  The
cost-of-living adjustment in effect for a calendar year applies to any period,
not exceeding twelve (12) months, over which Compensation is determined
(determination period) beginning in such calendar year.  If a determination
period consists of fewer than twelve (12) months, the annual compensation limit
shall be multiplied by a fraction, the numerator of which is the number of
months in the determination period, and the denominator of which is twelve (12).


Notwithstanding the foregoing, for purposes of applying the limitations
described in Section 11.1, and for purposes of defining Compensation under
Section 1.13, Section 1.15, and Article Thirteen of the Plan, Compensation shall
mean Compensation within the meaning of Treas. Reg. §1.415(c)-2(d)(2), and shall
include any elective amounts that are not includible in the gross income of the
Employee by reason of Section 125, 132(f)(4), 402(e)(3), 402(h) or 403(b) of the
Code.
1.7
"DISABILITY" shall mean a medically determinable physical or mental impairment
for which a Participant is entitled to receive benefits under the Employer's
long-term disability plan.

1.8
"EFFECTIVE DATE" shall mean January 1, 2013, except where the provisions of the
Plan (or the requirements of applicable law) shall otherwise specifically
provide.  The rights of any Participant who terminated employment with the
Employer prior to the applicable date shall be established under the terms of
the Plan and Trust as in effect at the time of the Participant's termination
from employment, unless the Participant subsequently returns to employment with
the Employer, or unless otherwise provided under the terms of the Plan.  Rights
of spouses and Beneficiaries of such Participants shall also be governed by
those documents.

1.9
"EMPLOYEE" shall mean a common law employee of the Employer.  The term
"Employee" shall also include any Leased Employee deemed to be an Employee of
the Employer as provided in Section 414(n) or 414(o) of the Code.

1.10
"EMPLOYER" shall mean Minerals Technologies Inc. (the "Company") and any
subsidiary or affiliate which is a member of its "related group" (as defined in
Section 2.4(b)) which has adopted the Plan (a "Participating Affiliate"), and
shall include any successor(s) thereto which adopt this Plan.  Any such
subsidiary or affiliate of the Company may adopt the Plan with the approval of
its board of directors (or noncorporate counterpart) subject to the approval of
the Company.  The provisions of this Plan shall apply equally to each
Participating Affiliate and its Employees except as specifically set forth in
the Plan; provided, however, notwithstanding any other provision of this Plan,
the amount and timing of contributions under Article 4 to be made by any
Employer which is a Participating Affiliate may be made subject to the approval
of the Company.  For purposes hereof, each Participating Affiliate shall be
deemed to have appointed the Company as its agent to act on its behalf in all
matters relating to the administration, amendment, termination of the Plan and
the investment of the assets of the Plan.  For purposes of the Code and ERISA,
the Plan as maintained by the Company and the Participating Affiliates shall
constitute a single plan rather than a separate plan of each Participating
Affiliate.  All assets in the Trust shall be available to pay benefits to all
Participants and their Beneficiaries.

1.11
"EMPLOYMENT DATE" shall mean the first date as of which an Employee is credited
with an Hour of Service, provided that, in the case of a Break in Service, the
Employment Date shall be the first date thereafter as of which an Employee is
credited with an Hour of Service.

1.12
"FAIL-SAFE CONTRIBUTION" shall mean a qualified nonelective contribution which
is a contribution (other than matching contributions or Qualified Matching
Contributions (within the meaning of Section 10.2)) made by the Employer and
allocated to Participants' accounts that the Participants may not elect to
receive in cash until distribution from the Plan; that are nonforfeitable when
made; and that are distributable only in accordance with the distribution
provisions under Section 401(k) of the Code and the regulations promulgated
thereunder.

1.13
"HIGHLY-COMPENSATED EMPLOYEE" shall mean any Employee of the Employer who:



(a)    was a five percent (5%) owner of the Employer (as defined in Section
416(i)(1)) of the Code) at any time during the "determination year" or
"look-back year"; or


(b)    earned Compensation from the Employer during the "look-back year" in
excess of the amount set forth in Section 414(q)(1) of the Code, as adjusted in
accordance with Section 415(d) of the Code, and was in the top twenty percent
(20%) of Employees by Compensation for such year.


An Employee who terminated employment prior to the "determination year" shall be
treated as a Highly-Compensated Employee for the "determination year" if such
Employee was a Highly-Compensated Employee when such Employee terminated
employment, or was a Highly-Compensated Employee at any time after attaining
age fifty-five (55).


For purposes of this Section, the "determination year" shall be the Plan Year
for which a determination is being made as to whether an Employee is a
Highly-Compensated Employee.  The "look-back year" shall be the twelve (12)
month period immediately preceding the "determination year."  
1.14
"HOUR OF SERVICE" shall have the meaning set forth below:



(a)    An Hour of Service is each hour for which an Employee is paid, or
entitled to payment, for the performance of duties for the Employer, during the
applicable computation period.


(b)    An Hour of Service is each hour for which an Employee is paid, or
entitled to payment, by the Employer on account of a period of time during which
no duties are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
disability), layoff, jury duty, military duty, or leave of absence.
 Notwithstanding the preceding sentence,


(i)    No more than five hundred and one (501) Hours of Service shall be
credited under this paragraph (b) to any Employee on account of any single
continuous period during which the Employee performs no duties (whether or not
such period occurs in a single computation period).  Hours under this paragraph
shall be calculated and credited pursuant to Section 2530.200b-2 of the
Department of Labor Regulations which is incorporated herein by reference;


(ii)  An hour for which an Employee is directly or indirectly paid, or entitled
to payment, on account of a period during which no duties are performed shall
not be credited to the Employee if such payment is made or due under a plan
maintained solely for the purpose of complying with applicable workmen's
compensation, or unemployment compensation or disability insurance laws; and


(iii)  Hours of Service shall not be credited for a payment which solely
reimburses an Employee for medical or medically related expenses incurred by the
Employee.


For purposes of this paragraph (b), a payment shall be deemed to be made by or
due from the Employer regardless of whether such payment is made by or due from
the Employer directly, or indirectly through, among others, a trust fund, or
insurer, to which the Employer contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer or other entity are
for the benefit of particular Employees or are on behalf of a group of Employees
in the aggregate.


(c)    An Hour of Service is each hour for which back pay, irrespective of
mitigation of damages, is either awarded or agreed to by the Employer.  The same
Hours of Service shall not be credited both under paragraph (a) or paragraph
(b), as the case may be, and under this paragraph (c).  Thus, for example, an
Employee who receives a back pay award following a determination that he was
paid at an unlawful rate for Hours of Service previously credited shall not be
entitled to additional credit for the same Hours of Service.  Crediting of Hours
of Service for back pay awarded or agreed to with respect to periods described
in paragraph (b) shall be subject to the limitations set forth in that
paragraph.


(d)    Hours of Service under this Section shall be determined under the terms
of the Family and Medical Leave Act of 1993 and the Uniformed Services
Employment and Reemployment Rights Act of 1994.


For purposes of crediting Hours of Service to Employees for whom records of
actual Hours of Service are not maintained or available, the "weeks of
employment" method shall be utilized.  Under this method, an Employee shall be
credited with ninety (90) Hours of Service for each bi-weekly pay period for
which the Employee would be required to be credited with at least one (1) Hour
of Service pursuant to the provisions enumerated above.


Hours of Service shall be credited for any individual considered an Employee for
purposes of this Plan under Section 414(n) of the Code.


1.15
"LEASED EMPLOYEE" shall mean any person (other than an employee of the
recipient) who, pursuant to an agreement between the recipient Employer and any
other person or organization, has performed services for the recipient Employer
(determined in accordance with Section 414(n)(6) of the Code) on a substantially
full-time basis for a period of at least one (1) year and where such services
are performed under the primary direction and control of the recipient Employer.
 A person shall not be considered a Leased Employee if the total number of
Leased Employees does not exceed twenty percent (20%) of the
Nonhighly-Compensated Employees employed by the recipient Employer, and if any
such person is covered by a money purchase pension plan providing (a) a
nonintegrated employer contribution rate of at least ten percent (10%) of
Compensation, (b) immediate participation, and (c) full and immediate vesting.

1.16
"NONHIGHLY-COMPENSATED EMPLOYEE" shall mean an Employee of the Employer who is
not a Highly-Compensated Employee.

1.17
"NORMAL RETIREMENT DATE" shall mean the Participant's sixty-fifth (65th))
birthday.  The date on which the Participant attains age sixty-five (65) shall
also be the Participant's Normal Retirement Age.

1.18
"PARTICIPANT" shall mean any Employee who has satisfied the participation
requirements of Article Three.

1.19
"PLAN" shall mean the Minerals Technologies Inc. Savings and Investment Plan, as
set forth herein and as may be amended from time to time.

1.20
"PLAN YEAR" shall mean the twelve (12)-consecutive month period beginning
January 1 and ending December 31.

1.21
"SPOUSE," whether or not capitalized, shall mean, with respect to any
Participant, an individual who is the Participant's opposite sex spouse, and
references to a "married" Participant shall mean a Participant who is married to
an opposite sex spouse.

1.22
"TRUST" shall mean the Trust Agreement entered into between the Employer and the
Trustee forming part of this Plan, together with any amendments thereto.  "Trust
Fund" shall mean any and all property held by the Trustee pursuant to the Trust
Agreement, together with income therefrom.

1.23
"TRUSTEE" shall mean the Trustee or Trustees appointed by the Employer, and any
successors thereto.

1.24
"VALUATION DATE" shall mean each day on which the New York Stock Exchange is
open for business.

1.25
"YEAR OF SERVICE" or "SERVICE" shall have the meanings ascribed to those terms
in Article Two of the Plan.

--------------------------------------------------------------------------------




19757561.4


ARTICLE II--   SERVICE DEFINITIONS AND RULES




Service is the period of employment credited under the Plan.  Definitions and
special rules related to Service are as follows:


2.1
YEAR OF SERVICE.  An Employee shall be credited with a Year of Service if he
completes at least one thousand (1,000) Hours of Service during the twelve
(12)-consecutive month period commencing on his Employment Date.  If an Employee
fails to be credited with at least one thousand (1,000) Hours of Service during
that computation period, he shall be credited with a Year of Service for such
purposes if he is credited with at least one thousand (1,000) Hours of Service
in any Plan Year commencing on or after his Employment Date.  For such purposes,
an Employee shall be credited with a Year of Service upon completion of the one
thousandth (1,000th) hour in each such twelve (12)-month period.

2.2
BREAK IN SERVICE.  A Break in Service shall be a twelve (12)-month computation
period (as used for measuring Years of Service) in which an Employee or
Participant is not credited with at least five hundred and one (501) Hours of
Service.

2.3
LEAVE OF ABSENCE.  A Participant on an unpaid leave of absence pursuant to the
Employer's normal personnel policies shall be credited with Hours of Service at
his regularly-scheduled weekly rate while on such leave, provided the Employer
acknowledges in writing that the leave is with its approval.  These Hours of
Service shall be credited only for purposes of determining if a Break in Service
has occurred.  Hours of Service during a paid leave of absence shall be credited
as provided in Section 1.14.



For any individual who is absent from work for any period by reason of the
individual's pregnancy, birth of the individual's child, placement of a child
with the individual in connection with the individual's adoption of the child,
or by reason of the individual's caring for the child for a period beginning
immediately following such birth or adoption, the Plan shall treat as Hours of
Service, solely for determining if a Break in Service has occurred, the
following Hours of Service:


(a)    the Hours of Service which otherwise normally would have been credited to
such individual but for such absence; or


(b)    in any case where the Administrator is unable to determine the Hours of
Service, on the basis of an assumed eight (8) hours per day.


In no event shall more than five hundred and one (501) of such hours be credited
by reason of such period of absence.  The Hours of Service shall be credited in
the computation period (used for measuring Years of Service) which starts after
the leave of absence begins.  However, the Hours of Service shall instead be
credited in the computation period in which the absence begins if it is
necessary to credit the Hours of Service in that computation period to avoid the
occurrence of a Break in Service.


2.4
SERVICE IN EXCLUDED JOB CLASSIFICATIONS OR WITH RELATED COMPANIES.



(a)    Service while a Member of an Ineligible Classification of Employees.  An
Employee who is a member of an ineligible classification of Employees shall not
be eligible to participate in the Plan while a member of such ineligible
classification.  However, if any such Employee is transferred to an eligible
classification, such Employee shall be credited with any Years of Service
completed while a member of such an ineligible classification.  For this
purpose, an Employee shall be considered a member of an ineligible
classification of Employees for any period during which he is employed in a job
classification which is excluded from participating in the Plan under
Section 3.1 below.


(b)    Service with Related Group Members.  Subject to Section 2.1, for each
Plan Year in which the Employer is a member of a "related group", as hereinafter
defined, all Service of an Employee or Leased Employee (hereinafter collectively
referred to as "Employee" solely for purposes of this Section 2.4(b)) with any
one or more members of such related group shall be treated as employment by the
Employer for purposes of determining the Employee's Years of Service.  The
transfer of employment by any such Employee to another member of the related
group shall not be deemed to constitute a retirement or other termination of
employment by the Employee for purposes of this Section 2.4(b), but the Employee
shall be deemed to have continued in employment with the Employer for purposes
of determining the Employee's Years of Service.  For purposes of this Section
2.4(b), "related group" shall mean the Employer and all corporations, trades or
businesses (whether or not incorporated) which constitute a controlled group of
corporations with the Employer, a group of trades or businesses under common
control with the Employer, or an affiliated service group which includes the
Employer, within the meaning of Section 414(b), Section 414(c), or Section
414(m), respectively, of the Code or any other entity required to be aggregated
under Code Section 414(o).


(c)    Construction. This Section is included in the Plan to comply with the
Code provisions regarding the crediting of Service, and not to extend any
additional rights to Employees in ineligible classifications other than as
required by the Code and regulations thereunder.

--------------------------------------------------------------------------------




19757561.4


ARTICLE III--   PLAN PARTICIPATION
3.1
PARTICIPATION.  All Employees participating in the Plan prior to the Plan's
restatement shall continue to participate, subject to the terms hereof.

Subject to the following provisions of this Section 3.1, each other Employee
shall become a Participant under the Plan as soon as administratively possible
following his Employment Date.  Provided, however, that any Employee (i) who is
classified by the Employer as a temporary employee or (ii) with respect to an
individual who is hired on or after September 14, 2007, who is scheduled to
complete less than twenty (20) Hours of Service per week, shall become a
Participant as soon as administratively possible following his completion of a
Year of Service.


In no event, however, shall any Employee (or other individual) participate under
the Plan while he is:  (i) included in a unit of Employees covered by a
collective bargaining agreement between the Employer and the Employee
representatives under which retirement benefits were the subject of good faith
bargaining, unless the terms of such bargaining agreement expressly provides for
the inclusion in the Plan; (ii) employed as an independent contractor on the
payroll records of the Employer (regardless of any subsequent reclassification
by the Employer, any governmental agency or court); (iii) employed as a Leased
Employee; (iv) employed as a nonresident alien who receives no earned income
(within the meaning of Section 911(d)(2) of the Code) from the Employer which
constitutes income from sources within the United States (within the meaning of
Section 861(a)(3) of the Code); or (v) employed as a consultant.  


Notwithstanding the foregoing and commencing as soon as administratively
feasible after September 18, 2012, any Employee who is a member of the United
Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and
Service Workers International Union Local 521, at Minteq International, Inc.,
Dover Ohio plant shall be eligible to participate in the Plan subject to the
eligibility requirements of this Section 3.1.


Any Employee who is a United States citizen or a "Participating Resident Alien"
(as defined below) and who is employed outside the continental limits of the
United States in the service of a foreign subsidiary (including foreign
subsidiaries of such foreign subsidiary) of the Employer shall be considered,
for all purposes of this Plan, as employed in the service of the Employer, if
(i) the employer has entered into an agreement under Section 3121(l) of the Code
which applies to the foreign subsidiary of which such person is an employee, and
(ii) contributions under a funded plan of deferred compensation, whether or not
a plan described in Section 401(a), 403(a), or 405(a) of the Code, are not
provided by any other person with respect to the remuneration paid to such
individual by the foreign subsidiary.  A "Participating Resident Alien" means an
Employee who is not a United States citizen but (i) has previously been employed
as a lawful resident alien in the service of an Employer within the United
States, (ii) was a Participant in the Plan during such employment, (iii) is
currently employed at a location outside both the person's country of
citizenship and the United States, and (iv) continues to maintain his
eligibility for employment as a lawful resident alien within the United States.
3.2
RE-EMPLOYMENT OF FORMER PARTICIPANT.  A Participant whose participation ceased
because of termination of employment with the Employer shall resume
participating upon his reemployment as an eligible Employee; provided, however,
that such an individual shall be entitled to commence elective deferrals (within
the meaning of Section 4.1) as soon as administratively possible following his
return to participation in the Plan.

3.3
TERMINATION OF ELIGIBILITY.  In the event a Participant is no longer a member of
an eligible class of Employees and he becomes ineligible to participate, such
Employee shall resume participating upon his return to an eligible class of
Employees; provided, however, that such an individual shall be entitled to
commence elective deferrals (within the meaning of Section 4.1) as soon as
administratively possible following his return to participation in the Plan.

In the event an Employee who is not a member of an eligible class of Employees
becomes a member of an eligible class, such Employee shall participate upon
becoming a member of an eligible class of Employees, if such Employee has
otherwise satisfied the eligibility requirements of Section 3.1 and would have
otherwise previously become a Participant; provided, however, that such an
individual shall be entitled to commence elective deferrals (within the meaning
of Section 4.1) as soon as administratively possible following his becoming a
Participant.
3.4
COMPLIANCE WITH USERRA.  Notwithstanding any provision of this Plan to the
contrary, Participants shall receive service credit and be eligible to make
elective deferrals (within the meaning of Section 4.1) and receive Employer
contributions with respect to periods of qualified military service (within the
meaning of Section 414(u)(5) of the Code) in accordance with Section 414(u) of
the Code.

--------------------------------------------------------------------------------




19757561.4


ARTICLE IV--   ELECTIVE DEFERRALS, EMPLOYER CONTRIBUTIONS, AND ROLLOVERS AND
TRANSFERS FROM OTHER PLANS
4.1
ELECTIVE DEFERRALS.



(a)    Elections.  Subject to the provisions of Section 4.2 below, a Participant
may elect to contribute to the Plan a portion of his Compensation for a Plan
Year on a pre-tax basis.  The amount of a Participant's Compensation contributed
in accordance with the Participant's election shall be withheld by the Employer
from the Participant's Compensation on a ratable basis throughout the Plan Year.
 For purposes of making elective deferrals pursuant to this Section, only
Compensation earned while eligible to make such deferrals shall be considered.
 The amount deferred on behalf of each Participant shall be contributed by the
Employer to the Plan and allocated to the portion of the Participant's Account
consisting of pre-tax contributions.


Except as otherwise provided in Section 4.1(e) below, each Participant may elect
to contribute from two percent (2%) to twenty percent (20%) of such
Participant's Compensation as a pre-tax contribution.  Notwithstanding the
foregoing, a Participant who is a member of the United Steel, Paper and
Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers
International Union Local 521, at Minteq International, Inc., Dover Ohio plant
may make a pre-tax contribution election to defer from one percent (1%) to one
hundred percent (100%) of any flat rate bonus paid to him during the Plan Year
that is categorized in the Employer's payroll records as a "Dover Bonus," but
any such election shall be separate from the Participant's normal elections and
shall be made in accordance with procedures established the Administrator.


Notwithstanding the foregoing, any Employee, upon first becoming eligible to
participate in the Plan pursuant to Section 3.1 or upon being reemployed by an
Employer on or after January 1, 2013, who fails to affirmatively make any
deferral election (including an election to contribute zero percent (0%) of his
Compensation to the Plan) within the time prescribed by the Administrator, shall
be deemed to have elected to defer three percent (3%) of his Compensation as a
pre-tax contribution ("deemed elective deferral").  The foregoing provision
shall not apply to any Employee who is a member of the United Steel, Paper and
Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers
International Union Local 521, at Minteq International, Inc., Dover Ohio plant.
 The Administrator shall provide to each Employee a notice of his right to
receive the amount of the deemed elective deferral in cash and his right to
increase or decrease his rate of elective deferrals.  The Administrator shall
also provide each such Employee a reasonable period to exercise such right
before the date on which the cash is currently available.


(b)    Changes in Election.  A Participant may prospectively elect to change or
revoke the amount (or percentage) of his elective deferrals during the Plan Year
by filing a written election with the Administrator, or via such other method as
permitted by the Administrator in accordance with applicable law.


(c)    Limitations on Deferrals.  Except to the extent permitted under Section
4.1(e), no Participant shall be permitted to make elective deferrals during any
taxable year in excess of the dollar limitation contained in Section 402(g) of
the Code in effect for such taxable year.


(d)    Administrative Rules.  All elections made under this Section 4.1,
including the amount and frequency of deferrals, shall be subject to the rules
of the Administrator which shall be consistently applied and which may be
changed from time to time.


(e)  Catch-up Contributions.  All Participants who are eligible to make elective
deferrals under Section 4.1(a) and who have attained age fifty (50) before the
close of the taxable year shall be eligible to make catch-up contributions in
accordance with, and subject to the limitations of, Section 414(v) of the Code,
as adjusted by the Secretary of the Treasury for cost-of-living increases under
Section 414(v)(2)(C) of the Code.


Such catch-up contributions shall not be taken into account for purposes of the
provisions of the Plan implementing the required limitations of Section 402(g)
and 415 of the Code.  The Plan shall not be treated as failing to satisfy the
requirements of the Plan implementing the requirements of Section 401(k)(3),
401(k)(11), 401(k)(12), 402A, 410(b), or 416 of the Code, as applicable, by
reason of the making of such catch-up contributions.


4.2
EMPLOYEE AFTER-TAX CONTRIBUTIONS.  Subject to the following provisions of this
Section 4.2, a Participant may elect to contribute from two percent (2%) to
twenty percent (20%) of his Compensation to the Plan on an after-tax basis, in
accordance with procedures and limitations established by the Administrator
which shall be consistently applied and which may be changed from time to time.
 A Participant may prospectively elect to change or revoke the amount (or
percentage) of his after-tax contributions during the Plan Year in accordance
with procedures established by the Administrator.  Notwithstanding the
foregoing, for purposes of this Section 4.2, "Compensation" of a Participant who
is a member of the United Steel, Paper and Forestry, Rubber, Manufacturing,
Energy, Allied Industrial and Service Workers International Union Local 521, at
Minteq International, Inc., Dover Ohio plant shall exclude any flat rate bonus
paid to him during the Plan Year which is categorized on the Employer's payroll
records as a "Dover Bonus."

Employee after-tax contributions shall be subject to the limitations under
Section 10.3 and Section 11.1 and for any Participant the total elective
deferrals made under Section 4.1 plus any after-tax contributions made under
this Section 4.2 shall not exceed twenty percent (20%) of the Participant's
Compensation for the Plan Year.


Any after-tax contributions made by a Participant shall be contributed by the
Employer to the Plan and allocated to the portion of the Participant's Account
consisting of after-tax contributions.






4.3
EMPLOYER CONTRIBUTIONS.



(a)  Employer Matching Contributions.  The Employer matching contributions under
this Section 4.3 are intended to satisfy the safe-harbor contribution rules of
Section 401(k)(12) of the Code.  The Plan shall satisfy both the notice
requirement and the contribution requirement described below.  The safe-harbor
contribution requirement must be satisfied without regard to Section 401(l) of
the Code.


(i)  Notice Requirement - At least thirty (30) days and no more than ninety (90)
days, prior to the beginning of each Plan Year, the Administrator shall provide
each Employee eligible to participate in the Plan with notice in writing in a
manner calculated to be understood by the average eligible Employee, or through
an electronic medium reasonably accessible to such Employee, of the contribution
requirement described below, any other contributions under the Plan, and the
conditions under which such contributions are made, the type and amount of
Compensation that may be deferred under the Plan, the procedures for making
deferrals (within the meaning of Section 4.1) and the administrative and timing
requirements that apply, the periods available under the Plan for making
elective deferrals, the plan to which safe-harbor contributions will be made (if
different than the Plan), and the withdrawal and vesting provisions applicable
to contributions under the Plan.  During the ninety (90) day period ending with
the day an Employee becomes eligible to participate in the Plan, the same notice
shall be provided to that Employee.  Notwithstanding the foregoing, the notice
shall satisfy both the content requirement and timing requirement of Section
1.401(k)-3(d) of the Treasury Regulations, and any subsequent guidance issued by
the Internal Revenue Service.


(ii)  Safe-Harbor Basic Matching Contribution - The Employer shall make an
"Employer Safe-Harbor Basic Matching Contribution" on behalf of each Employee
participating in the Plan in an amount equal to:


(A)
one hundred percent (100%) of the first three percent (3%) of the Participant's
Compensation contributed as elective deferrals or after-tax contributions, plus



(B)
fifty percent (50%) of the next two percent (2%) of the Participant's
Compensation contributed as elective deferrals or after-tax contributions.



The foregoing contributions shall be determined on a payroll-by-payroll period
basis.  Such contributions shall be made no later than the end of the calendar
quarter following the calendar quarter in which the applicable payroll period
ends, and may be made in cash (which may be invested in Minerals Technologies
Inc. common stock) or in the form of Minerals Technologies Inc. common stock.


Notwithstanding the foregoing, no Employer matching contributions (including
Safe-Harbor Basic Matching Contributions) shall be made for any Participant who
is a member of the United Steel, Paper and Forestry, Rubber, Manufacturing,
Energy, Allied Industrial and Service Workers International Union Local 521, at
Minteq International, Inc., Dover Ohio plant.




(b)  Employer Discretionary Contributions. Employer discretionary contributions
may be made at the discretion of the Board of Directors of Minerals Technologies
Inc. for any Plan Year, for any Participant who is a member of the United Steel,
Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service
Workers International Union Local 521, at Minteq International, Inc., Dover Ohio
plant, subject to limits for tax deductions under the Code and provided that the
special allocation in Section 13.3 has been satisfied if the Plan is a Top-Heavy
Plan (as defined in Section 13.2(b)).


To be eligible for an allocation of the Employer discretionary contribution for
a Plan Year, a Participant must be a member of the United Steel, Paper and
Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers
International Union Local 521, at Minteq International, Inc., Dover Ohio plant
and be employed by the Employer on the last day of the period for which such
Employer discretionary contribution is made to the Plan.


Any Employer discretionary contribution made under this Section 4.3 shall either
be allocated among the Accounts of eligible Participants (i) in accordance with
the ratio that each such eligible Participant's Compensation bears to the total
Compensation of all such eligible Participants for the Plan Year or other such
allocation period, or (ii) as a flat dollar amount (as determined by the Board
of Directors or, if applicable, as specified by the applicable underlying
collective bargaining agreement).


4.4
ROLLOVERS AND TRANSFERS OF FUNDS FROM OTHER PLANS.  With the approval of the
Administrator, there may be paid to the Trustee amounts which have been held
under the following types of plans:



(1)  a qualified plan described in Section 401(a) or 403(a) of the Code,
excluding after-tax employee contributions and excluding designated Roth
contributions under Section 402A of the Code;


(2)  an annuity contract described in Section 403(b) of the Code, excluding
after-tax employee contributions and excluding designated Roth contributions
under Section 402A of the Code;


(3)    an eligible plan under Section 457(b) of the Code which is maintained by
a state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state, excluding after-tax employee
contributions and excluding designated Roth contributions under Section 402A of
the Code; and


(4)    an individual retirement account which was used solely as a conduit for a
qualified plan described in Section 401(a) of the Code.


Any amounts rolled over on behalf of any Employee shall be nonforfeitable and
shall be maintained under a separate Plan account.  Any amounts transferred (not
rolled over) on behalf of any Employee shall be maintained in accordance with
procedures established by the Plan Administrator and applicable law.  Amounts
rolled over or transferred shall be paid in addition to amounts otherwise
payable under this Plan.  The amount of any such account shall be equal to the
fair market value of such account as adjusted for income, expenses, gains,
losses, and withdrawals attributable thereto.
4.5
TIMING OF CONTRIBUTIONS.  Employer contributions shall be made to the Plan no
later than the time prescribed by law for filing the Employer's federal income
tax return (including extensions) for its taxable year ending with or within the
Plan Year.  Elective deferrals under Section 4.1 or after-tax Employee
contributions under Section 4.2 shall be paid to the Plan as soon as
administratively possible, but no later than the fifteenth (15th) business day
of the month following the month in which such deferrals would have been payable
to the Participant in cash, or such later date as permitted or prescribed by the
Department of Labor.




--------------------------------------------------------------------------------




19757561.4


ARTICLE V--   ACCOUNTING RULES
5.1
INVESTMENT OF ACCOUNTS AND ACCOUNTING RULES.



(a)    Investment Funds.  The investment of Participants' Accounts shall be made
in a manner consistent with the provisions of the Trust.  In this regard,
separate investment funds selected by the Committee shall be provided for the
directed investment of each Participant's Account, including a separate Employer
stock fund which is primarily invested in Minerals Technologies Inc. common
stock, with a portion being invested in cash and cash equivalents for liquidity
purposes.  Any Employer matching contributions made on behalf of a Participant
shall be initially invested in such Employer stock fund.


(b)    Participant Direction of Investments.  Each Participant (including, for
this purpose, any former Employee, Beneficiary, or "alternate payee" (within the
meaning of Section 14.4 below) with an Account balance) may direct how his
Account (or such portion thereof which is subject to his investment direction)
is to be invested among the available investment funds in the percentage
multiples established by the Administrator.  In the event a Participant fails to
make an investment election, with respect to all or any portion of his Account
subject to his investment direction, the Trustee shall invest all or such
portion of his Account in the default investment fund designated by the
Administrator.  A Participant may change his investment election, with respect
to future contributions and, if applicable, forfeitures, and/or amounts
previously accumulated in the Participant's Account in accordance with
procedures established by the Administrator.  Any such change in a Participant's
investment election shall be effective at such time as may be prescribed by the
Administrator.  However, where it deems appropriate, and subject to the
requirements of applicable law, the Administrator may decline to implement, or
otherwise limit the frequency by which a Participant may direct the investment
of his Account.  If the Plan's recordkeeper or investments are changed, the
Administrator may apply such administrative rules and procedures as are
necessary to provide for the transfer of records and/or assets, including
without limitation, the suspension of Participant's investment directions,
withdrawals and distributions for such period of time as is necessary, and the
transfer of Participants' Accounts to designated funds or an interest bearing
account until such change has been completed.


Notwithstanding the foregoing, if, pursuant to the provisions of the Trust, an
investment manager (within the meaning of Section 3(38) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA")) is appointed by a
named fiduciary pursuant to Section 402(c)(3) of ERISA, a Participant may elect
to have such investment manager direct the investment of his Account in
accordance with the provisions of the preceding paragraph.


(c)    Divestment of Employer Securities:  If any portion of a Participant's
Account derived from his elective deferrals (within the meaning of Section 4.1)
and/or after-tax contributions (under Section 4.2) is invested in
publicly-traded employer securities (within the meaning of Section 407(d)(1) of
the Employee Retirement Income Security Act of 1974), the Participant may direct
the Trustee to divest such securities and to reinvest the proceeds in other
investment options available under the Plan subject to the provisions of Code
Section 401(a)(35), in accordance with rules and procedures established by the
Administrator from time to time. 


With respect to the portion of the Participant's Account derived from any
Employer contributions made on his behalf under Sections 4.3 or 13.3 which is
invested in publicly-traded employer securities, and/or with respect to any
other contributions invested in Pfizer Inc. stock, a Participant (or a
Beneficiary of any such Participant if deceased) may direct the Trustee to
divest such securities and to reinvest the proceeds in other investment options
available under the Plan subject to the provisions of Code Section 401(a)(35),
in accordance with rules and procedures established by the Administrator from
time to time. 


(c)    Allocation of Investment Experience.  As of each Valuation Date, the
investment fund(s) of the Trust shall be valued at fair market value, and the
income, loss, appreciation and depreciation (realized and unrealized), and any
paid expenses of the Trust attributable to such fund shall be apportioned among
Participants' Accounts within the fund based upon the value of each Account
within the fund as of the preceding Valuation Date.  


(d)    Allocation of Contributions.  Employer contributions shall be allocated
to the Account of each eligible Participant as of the last day of the period for
which the contributions are made, or as soon as administratively possible
thereafter.  


(e)    Manner and Time of Debiting Distributions.  For any Participant who is
entitled to receive a distribution from his Account, such distribution shall be
made in accordance with the provisions of Section 7.1 and Section 7.2.  The
amount distributed shall be based upon the fair market value of the
Participant's vested Account as of the Valuation Date preceding the
distribution.
5.2
VOTING RIGHTS.  Any securities held in the investment funds, including the
Employer stock fund (within the meaning of Section 5.1) and the Pfizer Inc.
stock fund (within the meaning of Section 7.1) shall be voted in the manner
provided in the Trust Agreement.

5.3
PLAN EXPENSES.  The cost of administering the Plan and other Plan expenses shall
be paid by the Trust in a nondiscriminatory manner specified by the
Administrator, but if not paid by the Trust shall be paid by the Employer.

5.4
ALLOCATION OF SERVICE CREDIT.  Any amounts deposited to the Plan by a service
provider pursuant to an agreement between the Employer and the service provider
("Service Credit") shall be used to pay Plan administrative expenses.  To the
extent that the Service Credit for a calendar year exceeds the Plan
administrative expenses incurred through March 31 (or prior business day) of the
following calendar year, the excess (subject to such de minimis amount as may be
established, which amount shall be used to pay future Plan administrative
expenses) shall be allocated as of such March 31 (or the prior business day) to
Participants with Account balances on such allocation date.  The Account of each
Participant eligible to receive such allocation shall be credited with an amount
equal to the total excess Service Credit multiplied by a fraction, the numerator
of which is the Participant's Account balance as of the date on which such
allocation is made, and the denominator of which is the Account balances of all
eligible Participants as of that date.

--------------------------------------------------------------------------------




19757561.4




ARTICLE VI--  VESTING
6.1
VESTING.  A Participant shall at all times have a nonforfeitable (vested) right
to his Account derived from elective deferrals (within the meaning of Section
4.1), after-tax contributions (under Section 4.2), Employer matching
contributions (previously made to the Plan), Employer Safe-Harbor Basic Matching
Contributions (under Section 4.3(a)), Employer discretionary contributions
(under Section 4.3(b)), Employer Fail-Safe Contributions, "Qualified Matching
Contributions" (within the meaning of Section 10.2 below), and rollovers or
transfers from other plans, as adjusted for investment experience.

6.2
FORFEITURE OF NONVESTED BALANCE.  If a portion of a Participant's Account is not
vested for any reason, for example, if an excess contribution is made by the
Employer, the nonvested portion of the Participant's Account shall be forfeited
as soon as administratively practical thereafter.  The amount forfeited shall be
used to pay Plan administrative expenses and/or used to reduce Employer
contributions under the Plan.

--------------------------------------------------------------------------------




19757561.4




ARTICLE VII--  MANNER AND TIME OF DISTRIBUTING BENEFITS
7.1
MANNER OF PAYMENT.  The Participant's vested Account shall be distributed to the
Participant (or to the Participant's Beneficiary in the event of the
Participant's death) in a single lump-sum payment.

To the extent the Participant's Account is invested in the Employer stock fund
(within the meaning of Section 5.1(a)) or in the "Pfizer stock fund", consisting
of Pfizer Inc. common stock and cash and cash equivalents for liquidity
purposes, the Participant (or Beneficiary in the event of the Participant's
death) may elect to receive such portion of his Account in a single payment in
(i) cash, or (ii) whole shares of stock, with any fractional shares and the cash
and cash equivalent portions of the underlying stock fund being distributed in
cash.


Notwithstanding the foregoing, but subject to the following provisions of this
Article Seven, if the Participant's Account exceeds $5,000, a Participant may
also elect to receive partial payments of his Account.


7.2
TIME OF COMMENCEMENT OF BENEFIT PAYMENTS.  If the Participant's Account exceeds
$5,000, the Participant can elect to receive distribution in accordance with
Section 7.1 at any time after the Participant's separation from service with the
Employer and all members of the Employer's related group (as defined in Section
2.4(b)).

If the Participant so elects, distribution of the Participant's Account shall be
made or commence no later than the sixtieth (60) day after the later of the
close of the Plan Year in which: (a) the Participant attains age sixty-five (65)
(or Normal Retirement Date, if earlier), (b) occurs the ten (10th) anniversary
of the year in which the Participant commenced participation in the Plan, or (c)
the Participant severs employment with the Employer.


Notwithstanding the foregoing, a Participant's Account may be frozen to prevent
the Participant from taking withdrawals, loans and/or distributions from his
Account in accordance with the Plan's qualified domestic relations order
procedures.


Moreover, if the Participant's vested Account does not exceed $5,000, the
Participant's entire vested Account shall be normally distributed to the
Participant (or, in the event of the Participant's death, his Beneficiary) in a
lump-sum payment as soon as administratively practicable following the date the
Participant retires, dies or otherwise terminates employment with the Employer
and all members of the Employer's related group (as defined in Section 2.4(b)).
 However, in the event of a mandatory distribution to a Participant whose vested
Account is greater than $1,000, if the Participant does not elect to have such
automatic distribution paid directly to an eligible retirement plan specified by
the Participant in a direct rollover or to receive the distribution directly in
accordance with Section 7.1, then the Plan Administrator shall pay the
distribution in a direct rollover to an individual retirement plan designated by
the Plan Administrator.


In no event shall distribution of the Participant's vested Account be made or
commence later than the April 1st following the end of the calendar year in
which the Participant attains age seventy and one-half (70½), or, except for a
Participant who is a five percent (5%) owner of the Employer (within the meaning
of Section 401(a)(9)(C) of the Code), if later, the April 1st following the
calendar year in which the Participant retires from employment with the Employer
(the "required beginning date").
7.3
FURNISHING INFORMATION.  Prior to the payment of any benefit under the Plan,
each Participant or Beneficiary may be required to complete such administrative
forms and furnish such proof as may be deemed necessary or appropriate by the
Employer, Administrator, and/or Trustee.

7.4
MINIMUM DISTRIBUTION REQUIREMENTS.

(a)    General Rules.


(1)  Effective Date.  The provisions of this Article will apply for purposes of
determining required minimum distributions.  


(2)  Precedence. The requirements of this Article shall take precedence over any
inconsistent provisions of the Plan; provided, however, that this Article shall
not require the Plan to provide any form of benefit, or any option, not
otherwise provided under Section 7.1.


(3)  Requirements of Treasury Regulations Incorporated.  All distributions
required under this Article will be determined and made in accordance with the
Treasury regulations under Section 401(a)(9) of the Code and the minimum
distribution incidental benefit requirement of Section 401(a)(9)(G) of the Code.


(b)    Time and Manner of Distribution


(1)  Required Beginning Date.  The Participant's vested Account shall be
distributed, or begin to be distributed, to the Participant no later than the
Participant's required beginning date.


(2)  Death of Participant Before Distributions Begin.  If the Participant dies
before distributions begin, the Participant's vested Account shall be
distributed, or begin to be distributed, no later than as follows:


(A)  If the Participant's surviving spouse is the Participant's sole designated
Beneficiary, distribution of the Participant's entire vested account shall be
completed by the December 31 of the calendar year containing the fifth
anniversary of the Participant's death unless the surviving spouse Beneficiary
elects to begin distribution over his life or over a period certain not
exceeding his life expectancy (if permitted under Section 7.1 of the Plan) or in
a lump sum payment by December 31 of the calendar year immediately following the
calendar year in which the Participant died, or by December 31 of the calendar
year in which the Participant would have attained age 70½, if later.


(B)  If the Participant's surviving spouse is not the Participant's sole
designated Beneficiary, distribution of the Participant's entire vested account
shall be completed by the December 31 of the calendar year containing the fifth
anniversary of the Participant's death unless the designated Beneficiary elects
to begin distribution over his life or over a period certain not exceeding his
life expectancy (if permitted under Section 7.1 of the Plan) by December 31 of
the calendar year immediately following the calendar year in which the
Participant died.


(C)  If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant's death, the Participant's entire interest
shall be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant's death.


(D)  If the Participant's surviving spouse is the Participant's sole designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 7.4(b), other than
Section 7.4(b)(2)(A), shall apply as if the surviving spouse were the
Participant.


For purposes of Sections 7.4(b) and 7.4(d), unless Section 7.4(b)(2)(D) applies,
distributions are considered to begin on the Participant's required beginning
date.  If Section 7.4(b)(2)(D) applies, distributions are considered to begin on
the date distributions are required to begin to the surviving spouse under
Section 7.4(b)(2)(A).  If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant's required beginning date (or to the Participant's surviving spouse
before the date distributions are required to begin to the surviving spouse
under Section 7.4(b)(2)(A)), the date distributions are considered to begin is
the date distributions actually commence.


(3)  Forms of Distribution.  Unless the Participant's interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the required beginning date, as of the first distribution calendar
year, distributions shall be made in accordance with Sections 7.4(c) and (d).
 If the Participant's interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder shall be made in
accordance with the requirements of Section 401(a)(9) of the Code and the
Treasury regulations.


(c)    Required Minimum Distributions During Participant's Lifetime.


(1)  Amount of Required Minimum Distribution for Each Distribution Calendar
Year. During the Participant's lifetime, the minimum amount that shall be
distributed for each distribution calendar year is the lesser of:


(A)  the quotient obtained by dividing the Participant's vested Account balance
by the distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9, Q&A-2, of the Treasury Regulations, using the Participant's age
as of the Participant's birthday in the distribution calendar year; or


(B)  if the Participant's sole designated Beneficiary for the distribution
calendar year is the Participant's spouse, the quotient obtained by dividing the
Participant's vested Account balance by the number in the Joint and Last
Survivor Table set forth in Section 1.401(a)(9)-9, Q&A-3, of the Treasury
Regulations, using the Participant's and spouse's attained ages as of the
Participant's and spouse's birthdays in the distribution calendar year.


(2)  Lifetime Required Minimum Distributions Continue Through Year of
Participant's Death.  Required minimum distributions shall be determined under
this Section 7.4(c) beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant's
date of death.


(d)    Required Minimum Distributions After Participant's Death.


(1)  Death On or After Date Distributions Begin.


(A)  Participant Survived by Designated Beneficiary.  Subject to the provisions
of this Article, if the Participant dies on or after the date distributions
begin and there is a designated Beneficiary, the minimum amount that shall be
distributed for each distribution calendar year after the year of the
Participant's death is the quotient obtained by dividing the Participant's
vested Account balance by the longer of the remaining life expectancy of the
Participant or the remaining life expectancy of the Participant's designated
Beneficiary, determined as follows:


(i)  The Participant's remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.


(ii)  If the Participant's surviving spouse is the Participant's sole designated
Beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant's death
using the surviving spouse's age as of the spouse's birthday in that year.  For
distribution calendar years after the year of the surviving spouse's death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse's birthday in the calendar year of the
spouse's death, reduced by one for each subsequent calendar year.


(iii)  If the Participant's surviving spouse is not the Participant's sole
designated Beneficiary, the designated Beneficiary's remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant's death, reduced by one for each subsequent year.


(B)  No Designated Beneficiary.  If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant's death, the minimum amount that
shall be distributed for each distribution calendar year after the year of the
Participant's death is the quotient obtained by dividing the Participant's
vested Account balance by the Participant's remaining life expectancy calculated
using the age of the Participant in the year of death, reduced by one for each
subsequent year.


(2)  Death Before Date Distributions Begin.


(A)  Participant Survived by Designated Beneficiary.  If the Participant dies
before the date distributions begin and there is a designated Beneficiary, the
minimum amount that shall be distributed for each distribution calendar year
after the year of the Participant's death is the quotient obtained by dividing
the Participant's vested Account balance by the remaining life expectancy of the
Participant's designated Beneficiary, determined as provided in
Section 7.4(d)(1).


(B)  No Designated Beneficiary.  If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant's death, distribution of the
Participant's entire interest shall be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.


(C)  Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin.  If the Participant dies before the date distributions begin,
the Participant's surviving spouse is the Participant's sole designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 7.4(b)(2)(A), this Section 7.4(d)
shall apply as if the surviving spouse were the Participant.


(e)    Definitions.


(1)  Designated Beneficiary. The individual who is designated as the Beneficiary
under Section 7.6 of the Plan and is the designated Beneficiary under Section
401(a)(9) of the Code and Section 1.401(a)(9)-4, of the Treasury Regulations.


(2)  Distribution Calendar Year.  A calendar year for which a minimum
distribution is required.  For distributions beginning before the Participant's
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant's required beginning
date.  For distributions beginning after the Participant's death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 7.4(b)(2).  The required minimum distribution
for the Participant's first distribution calendar year shall be made on or
before the Participant's required beginning date.  The required minimum
distribution for other distribution calendar years, including the required
minimum distribution for the distribution calendar year in which the
Participant's required beginning date occurs, shall be made on or before
December 31 of that distribution calendar year.


(3)  Life Expectancy.  Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9, Q&A-1, of the Treasury Regulations.


(4)  Participant's Vested Account Balance.  The vested Account balance as of the
last valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the vested Account
balance as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date.  The vested Account balance for the valuation calendar year
includes any amounts rolled over or transferred to the Plan either in the
valuation calendar year or in the distribution calendar year if distributed or
transferred in the valuation calendar year.


(5)
Required Beginning Date.  The date specified in Section 7.2 of the Plan.





(f)    Special Rules for Required Minimum Distributions During 2009


For purposes of this subsection, a "2009 RMD" is the required minimum
distribution a Participant or Beneficiary, as applicable, is required to receive
for 2009 without regard to Section 401(a)(9)(H) of the Code.  In this regard, a
Participant or Beneficiary whose initial required minimum distribution is a 2009
RMD shall not receive distribution of his 2009 RMD unless he elects otherwise in
accordance with procedures established by the Administrator.


A Participant or Beneficiary whose 2009 RMD is not his initial required minimum
distribution shall receive his 2009 RMD unless he elects to suspend his 2009 RMD
in accordance with procedures established by the Administrator.


A direct rollover will be offered only for distributions that would be eligible
rollover distributions without regard to Code Section 401(a)(9)(H).


The provisions of this subsection (f) shall be interpreted in accordance with
Code Section 401(a)(9)(H) and regulatory guidance issued thereunder.
7.5
AMOUNT OF DEATH BENEFIT.

(a)    Death Before Termination of Employment.  In the event of the death of a
Participant while in the employ of the Employer or a member of the Employer's
related group (as defined in Section 2.4(b)), vesting in the Participant's
Account shall be one hundred percent (100%), if not otherwise one hundred
percent (100%) vested under Section 6.1, with the credit balance of the
Participant's Account being payable to his Beneficiary.


(b)    Death After Termination of Employment.  In the event of the death of a
former Participant after termination of employment, but prior to the complete
distribution of his vested Account balance under the Plan, the undistributed
vested balance of the Participant's Account shall be paid to the Participant's
Beneficiary.
7.6
DESIGNATION OF BENEFICIARY.  Each Participant shall designate a Beneficiary in a
manner acceptable to the Administrator to receive payment of any death benefit
payable hereunder if such Beneficiary should survive the Participant.  However,
no Participant who is married shall be permitted to designate a Beneficiary
other than his spouse, unless the Participant's spouse has signed a written
consent, witnessed by a notary public, which provides for the designation of an
alternate Beneficiary.

Subject to the above, Beneficiary designations may include primary and
contingent Beneficiaries, and may be revoked or amended at any time in similar
manner or form, and the most recent designation shall govern.  A designation of
a Beneficiary made by a Participant shall cease to be effective upon his
marriage or remarriage.  In addition, a spousal Beneficiary designation shall
cease to be effective upon written notification to the Administrator of the
divorce of the Participant and such spouse.  In the absence of an effective
designation of Beneficiary, or if no designated Beneficiary is surviving as of
the date of the Participant's death, any death benefit shall be paid to the
surviving spouse of the Participant, or, if no surviving spouse, to the
Participant's estate.  Notification to Participants of the death benefits under
the Plan and the method of designating a Beneficiary shall be given at the time
and in the manner provided by regulations and rulings under the Code.


In the event a Beneficiary survives the Participant, but dies before receipt of
all payments due that Beneficiary hereunder, any benefits remaining to be paid
to the Beneficiary shall be paid to the Beneficiary's estate.
7.7
DISTRIBUTION OF DEATH BENEFIT.

(a)  If a Participant dies before receiving a complete distribution of his
Account, then upon the Participant's death, the Participant's remaining Account
shall be distributed to the Participant's Beneficiary in accordance with the
provisions of this Section 7.7.
(b)
If the Beneficiary is not the Participant's surviving spouse, then the
Beneficiary must take a complete distribution of the Participant's Account by
December 31 of the calendar year containing the fifth anniversary of the
Participant's death.

(c)  If the Beneficiary is the Participant's surviving spouse, then the
Beneficiary must take a complete distribution of the Participant's Account by
the latest of (i) December 31 of the calendar year containing the fifth
anniversary of the Participant's death, (ii) December 31 of the calendar year
following the year of the Participant's death, and (iii) December 31 of the
calendar year in which the Participant would have attained age seventy and
one-half (70½).
7.8
ELIGIBLE ROLLOVER DISTRIBUTIONS.  Notwithstanding the foregoing provisions of
this Article Seven, the provisions of this Section 7.8 shall apply to
distributions made under the Plan.

(a)    A "distributee" (as hereinafter defined) may elect, at the time and in
the manner prescribed by the Administrator, to have any portion of an "eligible
rollover distribution" (as hereinafter defined) paid directly to an eligible
retirement plan specified by the distributee in a direct rollover.


(b)    Definitions:


(i)    Eligible Rollover Distribution.  An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include:
 any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee's designated Beneficiary, or for a
specified period of ten (10) years or more; any distribution to the extent such
distribution is required under Section 401(a)(9) of the Code; and any hardship
distribution described in Section 8.2.  A portion of a distribution shall not
fail to be an eligible rollover distribution merely because the portion consists
of after-tax employee contributions which are not includible in gross income.
 However, such portion may be transferred only to (1) a traditional individual
retirement account or annuity described in Section 408(a) or (b) of the Code (a
"traditional IRA") or a Roth individual retirement account or annuity described
in Section 408A of the Code (a "Roth IRA"); or (2) to a qualified plan or an
annuity contract described in Section 401(a) and 403(b) of the Code,
respectively, that agrees to separately account for amounts so transferred (and
earnings thereon), including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.


(ii)  Eligible Retirement Plan.  An eligible retirement plan is an eligible plan
under Section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and which agrees to separately account for amounts
transferred into such plan from this Plan, a traditional IRA, a Roth IRA, an
annuity plan described in Section 403(a) of the Code, an annuity contract
described in Section 403(b) of the Code, or a qualified plan described in
Section 401(a) of the Code, that accepts the distributee's eligible rollover
distribution.  The definition of eligible retirement plan shall also apply in
the case of a distribution to a surviving spouse, or to a spouse or former
spouse who is the alternate payee under a qualified domestic relations order, as
defined in Section 414(p) of the Code.


If any portion of an eligible rollover distribution is attributable to payments
or distributions from a designated Roth account, an eligible retirement plan
with respect to such portion shall include only another designated Roth account
of the individual from whose account the payments or distributions were made, or
a Roth IRA of such individual.


(iii)  Distributee.  A distributee includes an Employee or former Employee.  In
addition, the Employee's or former Employee's surviving spouse, and the
Employee's or former Employee's spouse or former spouse who is an alternate
payee under a qualified domestic relations order, as defined in Section 414(p)
of the Code, are distributees with regard to the interest of the spouse or
former spouse.  For distributions after December 31, 2007, a distributee
includes the Employee's or former Employee's non-spouse designated Beneficiary,
in which case, the distribution can only be transferred to a traditional or Roth
inherited IRA established on behalf of the non-spouse designated Beneficiary for
the purpose of receiving the distribution.


(iv)  Direct Rollover.  A direct rollover is a payment by the Plan to the
eligible retirement plan specified by the distributee.


(c)    If a distribution is one to which Sections 401(a)(11) and 417 of the Code
do not apply, such distribution may commence less than thirty (30) days after
the notice required under Section 1.411(a)-11(c) of the Treasury Regulations is
given, provided that:


(i)    the Administrator clearly informs the Participant that the Participant
has a right to a period of at least thirty (30) days after receiving the notice
to consider the decision of whether or not to elect a distribution (and, if
applicable, a particular distribution option), and


(ii)  the Participant, after receiving the notice, affirmatively elects a
distribution.


(d)    For any distribution notice issued in Plan Years beginning after December
31, 2006, the description of a Participant's right, if any, to defer
distribution shall also describe the consequences of failing to defer receipt of
the distribution in accordance with the requirements of applicable law.  In
addition, any reference to the ninety (90) day maximum notice period prior to
distribution in applying the notice requirements of Code Sections 402(f),
411(a)(11) and 417 shall become one hundred and eighty (180) days.



--------------------------------------------------------------------------------




19757561.4


ARTICLE VIII--   LOANS AND IN-SERVICE WITHDRAWALS
8.1
LOANS.

(a)    Permissible Amount and Procedures.  Upon the application of an active
Participant, the Administrator may, in accordance with a uniform and
nondiscriminatory policy, direct the Trustee to grant a loan to the Participant,
which loan shall be secured by the Participant's vested Account balance.  The
Participant's signature shall be required on a promissory note.  The rate of
interest on any such loan shall be equal to the "Prime Rate" (as reported in The
Wall Street Journal on the date the loan is initiated) plus one percent 1%.
 Participant loans shall be treated as segregated investments, and interest
repayments shall be credited only to the Participant's Account.  Provided,
however, that only Participants who are Employees or "parties in interest"
(within the meaning of Section 3(14) of the Employee Retirement Income Security
Act of 1974) are permitted to initiate loans.  Further provided, the provisions
of this Section 8.1 shall not apply to Participants who are members of the
United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied
Industrial and Service Workers International Union Local 521, at Minteq
International, Inc., Dover Ohio plant.  In addition, a Participant may only have
one (1) loan outstanding at any time, including any defaulted loans.


(b)    Limitation on Amount of Loans.  A Participant's loan shall not exceed the
lesser of:


(1)  $50,000, which amount shall be reduced by the highest outstanding loan
balance during the preceding twelve (12)-month period; or


(2)  one-half (½) of the vested value of the Participant's Account, determined
as of the Valuation Date preceding the date of the Participant's loan.


Any loan must be repaid within five (5) years (or such longer period permitted
by law), unless made for the purpose of acquiring the primary residence of the
Participant, in which case such loan may be repaid over a longer period of time
not to exceed fifteen (15) years.  The repayment of any loan must be made in at
least quarterly installments of principal and interest; provided, however, that
this requirement shall not apply for a period, not longer than one year, or such
longer period as may apply under Section 414(u) of the Code, that a Participant
is on a leave of absence ("Leave"), either without pay from the Employer or at a
rate of pay (after income and employment tax withholding) that is less than the
amount of the installment payments required under the terms of the loan.
 However, the loan must be repaid by the latest date permitted under Sections
72(p)(2)(B) and 414(u) of the Code and the installments due after the Leave ends
(or, unless Section 414(u) of the Code applies, if earlier, upon the expiration
of the first year of the Leave) must not be less than those required under the
terms of the original loan.


If a Participant defaults on any outstanding loan, the unpaid balance, and any
interest due thereon, shall become due and payable in accordance with the terms
of the underlying promissory note; provided, however, that such foreclosure on
the promissory note and attachment of security shall not occur until a
distributable event occurs in accordance with the provisions of Article Seven.


If a Participant terminates employment while any loan balance is outstanding,
the unpaid balance, and any interest due thereon, shall become due and payable
in accordance with the terms of the underlying promissory note; provided,
however, that any outstanding loan may, under certain circumstances, be rolled
over to a qualified plan.  Any such rollover, if permitted, shall be made in
accordance with rules and procedures established by the Administrator.  If such
amount is not paid to the Plan, it shall be charged against the amounts that are
otherwise payable to the Participant or the Participant's Beneficiary under the
provisions of the Plan.


In the case of a Participant who has loans outstanding from other plans of the
Employer (or a member of the Employer's related group (within the meaning of
Section 2.4(b)), all such loans shall be aggregated for purposes of complying
with the limits of Section 72(p) of the Code.
8.2
HARDSHIP DISTRIBUTIONS.  In the case of a financial hardship resulting from a
proven immediate and heavy financial need, an actively employed Participant may
receive a distribution not to exceed the lesser of (i) the vested value of the
Participant's Account, without regard to earnings received on elective deferrals
(within the meaning of Section 4.1) after December 31, 1988, and without regard
to any Fail-Safe Contributions, Employer Safe-Harbor Basic Matching
Contributions under Section 4.3(a) and Qualified Matching Contributions (within
the meaning of Section 10.2 below), or (ii) the amount necessary to satisfy the
financial hardship.  The amount of any such immediate and heavy financial need
may include any amounts necessary to pay Federal, state or local income taxes
reasonably anticipated to result from the distribution.  Such distribution shall
be made in accordance with nondiscriminatory and objective standards and
procedures consistently applied by the Administrator.  For purposes of this
Section, an actively employed Participant shall include an Employee who has
severed employment with the Employer but is still employed by a member of the
Employer's related group (as defined in Section 2.4(b)) and who has an Account
under the Plan.

Hardship distributions under this Section shall be deemed to be the result of an
immediate and heavy financial need if such distribution is to: (a) pay expenses
for (or to obtain) medical care that would be deductible under Section 213(d) of
the Code determined without regard to whether the expenses exceed seven and
one-half percent (7.5%) of adjusted gross income; (b) purchase the principal
residence of the Participant (excluding mortgage payments); (c) pay tuition and
related educational fees for the next twelve (12) months of post-secondary
education for the Participant, Participant's spouse, or any of the Participant's
dependents (as defined in Section 152 of the Code, and without regard to Section
152(b)(1), (b)(2) and (d)(1)(B) of the Code); (d) prevent the eviction of the
Participant from his principal residence or foreclosure on the Participant's
principal residence; (e) pay funeral or burial expenses for the Participant's
deceased parent, spouse, children or dependents (as defined in Section 152 of
the Code, and without regard to Section 152(d)(1)(B) of the Code); or (f) repair
damage to the Participant's principal residence that would qualify for a
casualty loss deduction under Section 165 of the Code (determined without regard
to whether the loss exceeds ten percent (10%) of adjusted gross income).
 Distributions paid pursuant to this Section shall be deemed to be made as of
the Valuation Date immediately preceding the hardship distribution, and the
Participant's Account shall be reduced accordingly.


A distribution shall not be treated as necessary to satisfy an immediate and
heavy financial need of a Participant to the extent the amount of the
distribution is in excess of the amount required to relieve the financial need
or to the extent the need may be satisfied from other resources that are
reasonably available to the Participant.  This determination shall generally be
made on the basis of all relevant facts and circumstances.  For purposes of this
paragraph, the Participant's resources shall be deemed to include those assets
of the Participant's spouse and minor children that are reasonably available to
the Participant.  A distribution generally shall be treated as necessary to
satisfy a financial need if the Administrator relies upon the Participant's
written representation, unless the Administrator has actual knowledge to the
contrary, that the need cannot reasonably be relieved:


(1)    Through reimbursement or compensation by insurance or otherwise;


(2)    By liquidation of the Participant's assets;


(3)    By cessation of elective deferrals (within the meaning of Section 4.1)
and any after-tax contributions under Section 4.2; or


(4)    By other distributions or nontaxable (at the time of the loan) loans from
plans maintained by the Employer or by any other employer, or by borrowing from
commercial sources on reasonable commercial terms, in an amount sufficient to
satisfy the need.


For purposes of the foregoing paragraph, a need cannot reasonably be relieved by
one of the actions listed above if the effect would be to increase the amount of
the need.  In making such determination, the Administrator may rely upon the
Participant's written representation to such effect, unless the Administrator
has actual knowledge to the contrary.
8.3
WITHDRAWALS AFTER AGE 59½.  After attaining age fifty-nine and one-half (59½),
an actively employed Participant may withdraw from the Plan a sum (a) not in
excess of the credit balance of his vested Account and (b) not less than such
minimum amount as the Administrator may establish from time to time to
facilitate administration of the Plan.  Any such withdrawals shall be made in
accordance with nondiscriminatory and objective standards and procedures
consistently applied by the Administrator.  To the extent the Participant's
Account is invested in the Employer stock fund (within the meaning of Section
5.1(a) or the Pfizer stock fund (within the meaning of Section 7.1), the
withdrawal may be made in the form of whole shares of stock, with any fractional
shares and the cash and cash equivalent portions of the underlying stock fund
being withdrawn in cash.  For purposes of this Section, an actively employed
Participant shall include an Employee who has severed employment with the
Employer but is still employed by a member of the Employer's related group (as
defined in Section 2.4(b)) and who has an Account under the Plan.

8.4
NON-HARDSHIP WITHDRAWALS.  Before attaining age fifty-nine and one-half (59½), a
Participant, who is an Employee may, by notice to the Administrator, withdraw
from the Plan a sum (a) not in excess of the credit balance of the Participant's
Account attributable to any after-tax contributions made to the Plan, including
earnings thereon, any rollover contributions, including earnings thereon, and,
except as provided herein below, any Employer matching contributions previously
made under the Plan or Employer discretionary contributions made pursuant to
Section 4.3(b) that have been credited to his Account for at least two (2)
years, (or, provided at least five (5) years have elapsed since his initial date
of Plan participation, all such matching or discretionary contributions credited
to his Account), including earnings thereon, and (b) not less than such minimum
amount as the Administrator may establish from time to time to facilitate
administration of the Plan. Any such withdrawals shall be made in accordance
with nondiscriminatory and objective standards consistently applied by the
Administrator.  However, the amount available for withdrawal shall exclude any
Employer Safe-Harbor Basic Matching Contributions made pursuant to Section
4.3(a) and any Qualified Matching Contributions (within the meaning of Section
10.2) and any earnings thereon.

8.5
HEART ACT PROVISIONS.

(a)    Death benefits.  In the case of a Participant's death occurring on or
after January 1, 2007, if a Participant dies while performing qualified military
service (as defined in Code Section 414(u)), the Beneficiary(ies) (or surviving
spouse, if the qualified joint and survivor annuity or qualified pre-retirement
survivor annuity rules apply) of the Participant shall be entitled to any
additional benefits (other than benefit accruals relating to the period of
qualified military service) provided under the Plan as if the Participant had
resumed employment and then terminated employment on account of death.  In
addition, vesting service credit for the deceased Participant's period of
qualified military service shall be credited to the extent required by Code
Section 401(a)(37).


(b)    Differential wage payments.  For years beginning after December 31, 2008,
(i) a Participant receiving a differential wage payment, as defined by Code
Section 3401(h)(2), shall be  treated as an Employee of the Employer making the
payment, (ii) the differential wage payment shall be treated as Compensation,
and (iii) the Plan shall not be treated as failing to meet the requirements of
any provision described in Code Section 414(u)(1)(C) by reason of any
contribution or benefit which is based on the differential wage payment.
 
(c)    Severance from employment.  For years beginning after December 31, 2008
and for purposes of Code Section 401(k)(2)(B)(i)(I), an individual shall be
treated as having severed from employment during any period the individual is
performing service in the uniformed services described in Code Section
3401(h)(2)(A).  


If a Participant elects to receive a distribution by reason of such severance
from employment, the Participant may not make an elective deferral or employee
contribution during the six (6)-month period or such other period as required by
law beginning on the date of such distribution.


Effective as of the dates specified above, the provisions of this Section 8.5
shall be interpreted consistent with, and governed by, the Heroes Earnings
Assistance and Relief Tax Act of 2008 ("HEART Act") and regulatory guidance
issued thereunder.

--------------------------------------------------------------------------------




19757561.4


ARTICLE IX--   ADMINISTRATION OF THE PLAN
9.1
PLAN ADMINISTRATION.  The Plan shall be administered by a Savings and Investment
Plan Committee (the "Committee") consisting of at least three (3) persons, who
may be Participants of the Plan, appointed by the Board of Directors of Minerals
Technologies Inc. (the "Board"). Members of the Committee shall serve at the
pleasure of the Board, and may resign at any time upon due notice in writing.
 The Committee shall act by a majority of its members, and the secretary thereof
shall certify its action to the Trustee.

The Committee shall be the Plan Administrator and shall have fiduciary
responsibility under the Employee Retirement Income Security Act of 1974, as
amended, for the general operation of the Plan, and the exclusive authority and
responsibility (i) to appoint and remove or select investment managers, if any,
the Trustee or any successor Trustee under the Plan and the Trust and pooled
investment vehicles and investment advisers thereof, (ii) to direct the
segregation of all or a portion of the assets of the Trust into an investment
manager account or accounts at any time and from time to time and to add or to
withdraw assets from such investment manager account or accounts as it deems
desirable or appropriate, (iii) to direct the Trustee to enter into a group
annuity contract or contracts, in such form and on such terms as may be approved
by the Committee to provide for annuity settlements under the Plan, and (iv) to
direct the Trustee to enter into one (1) or more investment contracts with one
or more insurance companies or financial institutions.  The Committee may
appoint or employ, and compensate such persons as it deems necessary to render
advice with respect to any responsibility of the Committee under the Plan. The
Committee may allocate to any one (1) or more of its members any responsibility
that it may have under the Plan and may designate any other person or persons to
carry out any responsibility of the Committee under the Plan.  Any person may
serve in more than one fiduciary capacity with respect to the Plan.


The Committee shall administer the Plan in accordance with its terms and shall
have all powers necessary to carry out the provisions of the Plan not otherwise
reserved to the Employer, the Board or the Trustee.  The Committee shall have
total and complete discretion to interpret the Plan and to determine all
questions arising in the administration, interpretation and application of the
Plan, including the power to construe and interpret the Plan; to decide
questions relating to an individual's eligibility to participate in the Plan
and/or eligibility for benefits and the amounts thereof; to have fact finder
discretionary authority to decide all facts relevant to the determination of
eligibility for benefits or participation; to make such adjustments as it deems
necessary or desirable to correct any arithmetical or accounting errors; to
determine the amount, form, and timing of any distribution to be made hereunder;
to approve and enforce any loan hereunder including the repayment thereof; to
resolve any conflict among Plan terms; and to establish any limitation or
procedures relating to Participant investment allocations, distributions, and
other Plan activities necessary to ensure compliance with the Employer's insider
trading policy and any applicable securities laws.  The Committee shall have the
discretion to make factual determinations relating to the amount and manner of
any allocations and distributions of benefits.  In making its decisions, the
Committee shall be entitled to, but need not rely upon, information supplied by
a Participant, Beneficiary or representative thereof.  The Committee may correct
any defect, supply any omission or reconcile any inconsistency in such manner
and to such extent as it shall deem necessary to carry out the purposes of the
Plan.  The Committee's decision in such matters shall be binding and conclusive
as to all parties.


The Committee is authorized to make such uniform rules as may be necessary to
carry out the provisions of the Plan and shall determine, in its sole
discretion, any questions arising in the administration, interpretation and
application of the Plan, which determination shall be conclusive and binding on
all parties.  In exercising such powers and authorities, the Committee shall at
all times exercise good faith, apply standards of uniform application, and
refrain from arbitrary action.  The Committee is also authorized to adopt such
uniform rules as it may consider necessary or desirable for the conduct of its
affairs and the transaction of its business, including, but not limited to, the
power on the part of the Committee to act without formally convening and to
provide that action of the Committee may be expressed by written instruments
signed by a majority of its members.  It shall elect a secretary, who need not
be a member of the Committee, who shall record the minutes of its proceedings
and shall perform such other duties as may from time to time be assigned to him.
 The Committee may retain legal counsel (who may be the General Counsel or
Assistant General Counsel of Minerals Technologies Inc.) when and if it be found
necessary or convenient to do so, and may also employ such other assistants,
clerical or otherwise, as may be needed, and expend such monies as may be
required for the proper performance of its work. Such costs and expenses shall
be borne by the Employer.


To the extent permitted by law, the Committee, the Board, the Employer, and
their respective officers, shall not be liable for the directions, actions or
omissions of any agent, legal or other counsel, accountant or any other expert
who has agreed to the performance of administrative duties in connection with
the Plan or Trust.  The Committee, the Board, and the Employer, and their
respective officers, shall be entitled to rely upon all certificates, reports,
data, statistics, analyses and opinions which may be made by such experts and
shall be fully protected in respect to any action taken or suffered by them in
good faith reliance upon any such certificates, reports, data, statistics,
analyses or opinions; all actions so taken or suffered shall be conclusive upon
each of them and upon all persons having or claiming to have any interest in or
under the Plan.


Each member of the Committee shall be indemnified the by the Employer against
all costs and expenses (including counsel fees, but excluding any amount
representing a settlement unless such settlement be approved by the Employer)
reasonably incurred by or imposed upon him in connection with or resulting from
any action, suit or proceeding to which he may be made a party by reason of his
being or having been a member of the Committee (whether or not he continues to
be a member of the Committee at the time when such cost or expense is incurred
or imposed), to the full extent of the law.  The foregoing rights of
indemnification shall not be exclusive of other rights to which any member of
the Committee may be entitled as a matter of law, contract or otherwise.
9.2
CLAIMS PROCEDURE.

(a)    Pursuant to procedures established by the Administrator, claims for
benefits under the Plan made by a Participant or Beneficiary (the "claimant")
must be submitted in writing to the Plan Representative identified by the
Administrator.  Approved claims shall be processed and instructions issued to
the Trustee or custodian authorizing payment as claimed.


If a claim is denied in whole or in part, the Plan Representative shall notify
the claimant within ninety (90) days after receipt of the claim (or within one
hundred eighty (180) days, if special circumstances require an extension of time
for processing the claim, and provided written notice indicating the special
circumstances and the date by which a final decision is expected to be rendered
is given to the claimant within the initial ninety (90) day period).


The notice of the denial of the claim shall be written in a manner calculated to
be understood by the claimant and shall set forth the following:


(i)    the specific reason or reasons for the denial of the claim;


(ii)  the specific references to the pertinent Plan provisions on which the
denial is based;


(iii)  a description of any additional material or information necessary to
perfect the claim, and an explanation of why such material or information is
necessary;


(iv)  a statement that any appeal of the denial must be made by giving to the
Administrator, within sixty (60) days after receipt of the denial of the claim,
written notice of such appeal, such notice to include a full description of the
pertinent issues and basis of the claim; and


(v)  a statement about the claimant's right to bring civil action under Section
502(a) under ERISA if the claim is denied on review.


Upon denial of a claim in whole or part, the claimant (or his duly authorized
representative) shall have the right to submit a written request to the
Administrator for a full and fair review of the denied claim, to be permitted to
review documents (free of charge) pertinent to the denial, and to submit issues
and comments in writing.  Any appeal of the denial must be given to the
Administrator within the period of time prescribed under (a)(iv) above.  If the
claimant (or his duly authorized representative) fails to appeal the denial to
the Administrator within the prescribed time, the Administrator's adverse
determination shall be final, binding and conclusive.


The Administrator may hold a hearing or otherwise ascertain such facts as it
deems necessary and shall render a decision which shall be binding upon both
parties.  The Administrator shall advise the claimant of the results of the
review within sixty (60) days after receipt of the written request for the
review, unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible but
not later than one hundred twenty (120) days after receipt of the request for
review.  If such extension of time is required, written notice of the extension
shall be furnished to the claimant prior to the commencement of the extension.
 The decision of the review shall be written in a manner calculated to be
understood by the claimant and shall include specific reasons for the decision,
specific references to the pertinent Plan provisions on which the decision is
based, the claimant's right to receive free of charge upon written request,
reasonable access to and copies of, all Plan documents, records, and other
information relevant to the claim, and a statement about the claimant's right to
bring a civil action under Section 502(a) of ERISA.  The decision of the
Administrator shall be final, binding and conclusive.  Employees must pursue all
claims procedures described herein before seeking any other legal recourse with
respect to Plan benefits.  In addition, any lawsuit must be filed within six
months from the date of the denied appeal.
9.3
TRUST AGREEMENT.  The Trust Agreement entered into by and between Minerals
Technologies Inc. and the Trustee, including any supplements or amendments
thereto, or any successor Trust Agreement, is incorporated by reference herein.




--------------------------------------------------------------------------------




19757561.4


ARTICLE X--   SPECIAL COMPLIANCE PROVISIONS
10.1
DISTRIBUTION OF EXCESS ELECTIVE DEFERRALS.  Notwithstanding any other provision
of the Plan, "Excess Elective Deferrals" (as defined below) (and income or loss
allocable thereto, including all earnings, expenses and appreciation or
depreciation in value, whether or not realized) shall be distributed (no later
than each April 15) to Participants who claim Excess Elective Deferrals for the
preceding calendar year.

"Excess Elective Deferrals" shall mean the amount of Elective Deferrals (as
defined below) for a calendar year that the Participant designates to the Plan
pursuant to the following procedure.  The Participant's designation:  shall be
submitted to the Administrator in writing no later than March 1; shall specify
the Participant's Excess Elective Deferrals for the preceding calendar year; and
shall be accompanied by the Participant's written statement that if the Excess
Elective Deferrals are not distributed, they shall, when added to amounts
deferred under other plans or arrangements described in Section 401(k), 408(k)
or 403(b) of the Code, exceed the limit imposed on the Participant by Section
402(g) of the Code for the year in which the deferral occurred.  Excess Elective
Deferrals shall mean those Elective Deferrals that are includible in a
Participant's gross income under Section 402(g) of the Code to the extent such
Participant's Elective Deferrals for a taxable year exceed the dollar limitation
under such Code section.


An Excess Elective Deferral, and the income or loss allocable thereto, may be
distributed before the end of the calendar year in which the Elective Deferrals
were made.  A Participant who has an Excess Elective Deferral for a taxable
year, taking into account only his Elective Deferrals under the Plan or any
other plans of the Employer (including any member of the Employer's related
group (within the meaning of Section 2.4(b)), shall be deemed to have designated
the entire amount of such Excess Elective Deferral.


Excess Elective Deferrals shall be adjusted for any income or loss.  For
purposes of this Section 10.1, whenever reference is made to the income or loss
allocable to an Excess Elective Deferral, such income or loss shall be
determined as follows.  The income or loss allocable to Excess Elective
Deferrals allocated to each Participant shall be the income or loss allocable to
the Participant's deferred amounts for the Plan Year multiplied by a fraction,
the numerator of which is the Excess Elective Deferrals made on behalf of the
Participant for the Plan Year, and the denominator of which is the Participant's
Account balance attributable to the Participant's Elective Deferrals on the last
day of the Plan Year.


For purposes of this Article Ten, "Elective Deferrals" shall mean any Employer
contributions made to the Plan at the election of the Participant, in lieu of
cash compensation, and shall include contributions made pursuant to a salary
deferral reduction agreement or other deferral mechanism.  With respect to any
taxable year, a Participant's Elective Deferrals are the sum of all Employer
contributions made on behalf of such Participant pursuant to an election to
defer under any qualified cash or deferred arrangement described in Section
401(k) of the Code, any salary reduction simplified employee pension described
in Section 408(k)(6) of the Code, and SIMPLE IRA Plan described in Section
408(p) of the Code, any eligible deferred compensation plan under Section 457 of
the Code, any plan described under Section 501(c)(18) of the Code, and any
Employer contributions made on behalf of a Participant for the purchase of an
annuity contract under Section 403(b) of the Code pursuant to a salary reduction
agreement.  Elective Deferrals shall not include any deferrals properly
distributed as excess annual additions.
10.2
LIMITATIONS ON 401(k) CONTRIBUTIONS.

(a)    Actual Deferral Percentage Test ("ADP Test").  Notwithstanding anything
in this Section 10.2 to the contrary, because the Plan satisfies the
requirements of Section 401(k)(12) of the Code, the deferred amounts described
in this Section 10.2(a) are not subject to the actual deferral percentage test
provided herein except as provided in the last sentence of this paragraph and
the provisions of this Section 10.2(a) shall not apply except as provided in the
last sentence of this paragraph.  This Section 10.2(a) shall only be applied (i)
with respect to any Participant who is a member of the United Steel, Paper and
Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers
International Union Local 521, at Minteq International, Inc., Dover Ohio plant
(and with respect to such members, the Plan shall be disaggregated into a
separate plan for such members, which plan shall be subject to the testing
provisions of Section 10.2), and (ii) if the Plan is amended to cease to satisfy
the requirements of Section 401(k)(12) of the Code.


Amounts contributed as elective deferrals under Section 4.1(a) and, if so
elected by the Employer, "Qualified Matching Contributions" (as defined below)
and any Fail-Safe Contributions made under this Section, are considered to be
amounts deferred pursuant to Section 401(k) of the Code.  For purposes of this
Section, these amounts are referred to as the "deferred amounts."  For purposes
of the "actual deferral percentage test" described below, (i) such deferred
amounts must be made before the last day of the twelve (12)-month period
immediately following the Plan Year to which the contributions relate, and (ii)
the deferred amounts relate to Compensation that either (A) would have been
received by the Participant in the Plan Year but for the Participant's election
to make deferrals, or (B) is attributable to services performed by the
Participant in the Plan Year, and, but for the Participant's election to make
deferrals, would have been received by the Participant within two and one-half
(2½) months after the close of the Plan Year.  The Employer shall maintain
records sufficient to demonstrate satisfaction of the actual deferral percentage
test and the deferred amounts used in such test.


For purposes of this Section, "Qualified Matching Contributions" shall mean
matching contributions which are subject to the distribution and
nonforfeitability requirements under Section 401(k) of the Code and satisfy
Section 1.401(k)-2(a)(6) of the Treasury Regulations.


As of the last day of each Plan Year, the deferred amounts for the Participants
who are Highly-Compensated Employees for the Plan Year shall satisfy either of
the following tests:


(1)  The actual deferral percentage for the eligible Participants who are
Highly-Compensated Employees for the Plan Year shall not exceed the actual
deferral percentage for eligible Participants who are Nonhighly-Compensated
Employees for the prior Plan Year multiplied by 1.25; or


(2)  The actual deferral percentage for eligible Participants who are
Highly-Compensated Employees for the Plan Year shall not exceed the actual
deferral percentage of eligible Participants who are Nonhighly-Compensated
Employees for the prior Plan Year multiplied by two (2), provided that the
actual deferral percentage for eligible Participants who are Highly-Compensated
Employees for the Plan Year does not exceed the actual deferral percentage for
eligible Participants who are Nonhighly-Compensated Employees for the prior Plan
Year by more than two (2) percentage points.


Notwithstanding the foregoing, if elected by the Employer by Plan amendment, the
foregoing percentage tests shall be applied based on the actual deferral
percentage of the Nonhighly-Compensated Employees for the Plan Year; provided,
however, the change in testing methods complies with the requirements set forth
in the Section 401(k) and 401(m) Treasury Regulations and any other superseding
guidance.  


In the event the Plan changes from the current year testing method to the prior
year testing method, then, for purposes of the first testing year for which the
change is effective, the actual deferral percentage for Nonhighly-Compensated
Employees for the prior year shall be determined by taking into account only
elective deferrals (within the meaning of Section 4.1) for those
Nonhighly-Compensated Employees that were taken into account for purposes of the
actual deferral percentage test (and not the actual contribution percentage
test) under the current year testing method for the prior year.


For purposes of the above tests, the "actual deferral percentage" shall mean for
a specified group of Participants for a Plan Year, the average of the ratios
(calculated separately for each Participant in such group) of (1) deferred
amounts actually paid over to the Trust on behalf of such Participant for the
Plan Year to (2) the Participant's compensation (within the meaning of Section
1.6 of the Plan) or, if the Employer chooses, Participant's compensation
determined by using any other definition of compensation that satisfies the
nondiscrimination requirements of Section 414(s) of the Code and the regulations
thereunder.  For purposes hereof, the Participant's compensation shall be
referred to as "414(s) Compensation." An Employer may limit the period taken
into account for determining 414(s) Compensation to that part of the Plan Year
or calendar year in which an Employee was a Participant in the component of the
Plan being tested.  The period used to determine 414(s) Compensation must be
applied uniformly to all Participants for the Plan Year.  Deferred amounts on
behalf of any Participant shall include (1) any Elective Deferrals made pursuant
to the Participant's deferral election (including Excess Elective Deferrals of
Highly Compensated Employees), but excluding (a) Excess Elective Deferrals of
Nonhighly-Compensated Employees that arise solely from Elective Deferrals made
under the Plan or plans of this Employer and (b) Elective Deferrals that are
taken into account in the actual contribution percentage test (provided the
actual deferral percentage test is satisfied both with and without exclusion of
these Elective Deferrals); and (2) Qualified Matching Contributions and
Fail-Safe Contributions.  For purposes of computing Actual Deferral Percentages,
an Employee who would be a Participant but for failure to make Elective
Deferrals shall be treated as a Participant on whose behalf no Elective
Deferrals are made.


For purposes of this Section 10.2, the actual deferral percentage for any
eligible Participant who is a Highly-Compensated Employee for the Plan Year and
who is eligible to have Elective Deferrals allocated to his account under two
(2) or more plans or arrangements described in Code Section 401(k) that are
maintained by the Employer or any employer who is a related group member (within
the meaning of Section 2.4(b)) shall be determined as if all such deferrals were
made under a single arrangement.  In the event that this Plan satisfies the
requirements of Code Section 401(k), 401(a)(4) or 410(b) only if aggregated with
one (1) or more other plans, or if one (1) or more other plans satisfy the
requirements of such Sections of the Code only if aggregated with this Plan,
then the provisions of this Section 10.2 shall be applied by determining the
actual deferral percentage of eligible Participants as if all such plans were a
single plan.  Plans may be aggregated in order to satisfy Section 401(k) of the
Code only if they have the same Plan Year and use the same average actual
deferral percentage testing method.


The determination and treatment of deferred amounts and the actual deferral
percentage of any Participant shall be subject to the prescribed requirements of
the Secretary of the Treasury.


In the event the actual deferral percentage test is not satisfied for a Plan
Year, the Employer, in its discretion, may make a Fail-Safe Contribution for
eligible Participants who are Nonhighly-Compensated Employees, equal to a
specified percentage of compensation; provided, however such percentage does not
exceed the greater of five percent (5%) or two times the Plan's "representative
contribution rate."  For purposes of this paragraph:


(1)
"compensation" - shall mean compensation used for the actual deferral percentage
test.



(2)
"representative contribution rate" – shall mean the greater of:



(A)  the lowest applicable contribution rate (defined below) of any eligible
Nonhighly-Compensated Employee among a group of eligible Nonhighly-Compensated
Employees that consists of at least fifty percent (50%) of the total eligible
Nonhighly-Compensated Employees for the Plan Year, or


(B)  the lowest applicable contribution rate of any eligible
Nonhighly-Compensated in the group of all eligible Nonhighly-Compensated
Employees for the Plan Year and who is employed by the Employer on the last day
of the Plan Year.


The applicable contribution rate for an eligible Nonhighly-Compensated Employee
is the sum of the qualified matching contribution taken into account for the
eligible Nonhighly-Compensated Employee for the Plan Year and the Fail-Safe
Contribution made for the eligible Nonhighly-Compensated Employee for the Plan
Year, divided by the eligible Nonhighly-Compensated Employee's compensation for
the same period.


(b)    Distributions of Excess Contributions.


(1)  In General.  If the actual deferral percentage test of Section 10.2(a) is
not satisfied for a Plan Year, then the "excess contributions", and income
allocable thereto, shall be distributed, to the extent required under Treasury
Regulations, no later than the last day of the Plan Year following the Plan Year
for which the excess contributions were made.  However, if such excess
contributions are distributed later than two and one-half (2½) months (or such
longer period as permitted by applicable law and/or regulatory guidance)
following the last day of the Plan Year in which such excess contributions were
made, a ten percent (10%) excise tax shall be imposed upon the Employer with
respect to such excess contributions.


(2)  Excess Contributions.  For purposes of this Section, "excess contributions"
shall mean, with respect to any Plan Year, the excess of:


(A)  The aggregate amount of Employer contributions actually taken into account
in computing the numerator of the actual deferral percentage of
Highly-Compensated Employees for such Plan Year, over


(B)  The maximum amount of such contributions permitted by the ADP Test under
Section 10.2(a) (determined by hypothetically reducing contributions made on
behalf of Highly-Compensated Employees in order of the actual deferral
percentages, beginning with the highest of such percentages).  


Excess contributions shall be allocated to the Highly-Compensated Employees with
the highest dollar amounts of contributions taken into account in calculating
the actual deferral percentage test for the year in which the excess arose,
beginning with the Highly-Compensated Employee with the highest dollar amount of
such contributions and continuing in descending order until all the excess
contributions have been allocated.  For purposes of the preceding sentence, the
"highest dollar amount" is determined after distribution of any excess
contributions.  Any Employer matching contributions and earnings thereon that
relate to such excess contributions shall be forfeited and applied in accordance
with Section 6.2.  To the extent a Highly-Compensated Employee has not reached
his catch-up contribution limit (set forth in Section 4.1(e) of the Plan),
excess contributions allocated to such Highly-Compensated Employee shall be
treated as catch-up contributions and shall not be treated as excess
contributions.


(3)  Determination of Income.  Excess contributions shall be adjusted for any
income or loss up to the end of the Plan Year in which the excess contributions
were made.  


(4)  Accounting for Excess Contributions.  Excess contributions shall be
distributed from that portion of the Participant's Account attributable to such
deferred amounts to the extent allowable under Treasury regulations.
10.3
NONDISCRIMINATION TEST FOR EMPLOYER MATCHING CONTRIBUTIONS AND AFTER-TAX
CONTRIBUTIONS.

(a)    Average Contribution Percentage Test ("ACP Test").  Notwithstanding
anything in this Section 10.3 to the contrary, because the Plan satisfies the
requirements of Section 401(k)(12) and Section 401(m)(11) of the Code, the
amounts described in this Section 10.3(a), other than Employee after-tax
contributions, are not required to be taken into account in performing the
average contribution percentage test provided herein, but the Administrator may
elect to take such amounts into account in performing such test.  This Section
10.3(a) shall be applied with respect to amounts in addition to Employee
after-tax contributions if the Plan is amended to cease to satisfy the
requirements of Section 401(k)(12) of the Code.  This Section 10.3 shall apply
with respect to Employee after-tax contributions.


To the extent required by applicable law, the provisions of this Section shall
apply if Employer matching contributions are made in any Plan Year under Section
4.3 and such matching contributions are not used to satisfy the actual deferral
percentage test of Section 10.2 and/or in the event Employee after-tax
contributions are made to the Plan under Section 4.2.  Any Employee after-tax
contributions that are used to satisfy the average contribution percentage test
shall satisfy the requirements of Section 1.401(m)-2(a)(6) of the Treasury
Regulations.


As of the last day of each Plan Year, the average contribution percentage for
Highly-Compensated Employees for the Plan Year shall satisfy either of the
following tests:


(1)  The average contribution percentage for eligible Participants who are
Highly-Compensated Employees for the Plan Year shall not exceed the average
contribution percentage for eligible Participants who are Nonhighly-Compensated
Employees for the prior Plan Year multiplied by 1.25; or


(2)  The average contribution percentage for eligible Participants who are
Highly-Compensated Employees for the Plan Year shall not exceed the average
contribution percentage for eligible Participants who are Nonhighly-Compensated
Employees for the prior Plan Year multiplied by two (2), provided that the
average contribution percentage for eligible Participants who are
Highly-Compensated Employees for the Plan Year does not exceed the average
contribution percentage for eligible Participants who are Nonhighly-Compensated
Employees for the prior Plan Year by more than two (2) percentage points.


Notwithstanding the foregoing, if elected by the Employer by Plan amendment, the
foregoing percentage tests shall be applied based on the actual  average
contribution percentage of the Nonhighly-Compensated Employees for the Plan
Year; provided, however, the change in testing methods complies with the
requirements set forth in the Section 401(k) and 401(m) Treasury Regulations and
any other superseding guidance.


In the event the Plan changes from the current year testing method to the prior
year testing method, then, for purposes of the first testing year for which the
change is effective, the average contribution percentage for
Nonhighly-Compensated Employees for the prior year shall be determined by taking
into account only (a) after-tax contributions for those Nonhighly-Compensated
Employees for the prior year,  and (b) matching contributions for those
Nonhighly-Compensated Employees that were taken into account for purposes of the
average contribution percentage test (and not the average actual deferral
percentage test) under the current year testing method for the prior year.


For purposes of the above tests, the "average contribution percentage" shall
mean the average (expressed as a percentage) of the contribution percentages of
the "eligible Participants" in each group.  The "contribution percentage" shall
mean the ratio (expressed as a percentage) that the sum of Employer matching
contributions, and, if applicable, Employee after-tax contributions, and
elective deferrals under Section 4.1 (to the extent such elective deferrals are
not used to satisfy the actual deferral percentage test of Section 10.2) under
the Plan on behalf of the eligible Participant for the Plan Year bears to the
eligible Participant's compensation (within the meaning of Section 1.6 of the
Plan) or, if the Employer chooses, Participant's compensation determined by
using any other definition of compensation that satisfies the nondiscrimination
requirements of Section 414(s) of the Code and the regulations thereunder.  For
purposes hereof, the Participant's compensation shall be referred to as "414(s)
Compensation."  An Employer may limit the period taken into account for
determining 414(s) Compensation to that part of the Plan Year or calendar year
in which an Employee was a Participant in the component of the Plan being
tested.  The period used to determine 414(s) Compensation must be applied
uniformly to all Participants for the Plan Year.  Such average contribution
percentage shall be determined without regard to matching contributions that are
used either to correct excess contributions hereunder or because contributions
to which they relate are excess deferrals under Section 10.1 or excess
contributions under Section 10.2.  "Eligible Participant" shall mean each
Employee who is eligible to receive Employer matching contributions or make
after-tax contributions.


For purposes of this Section 10.3, the contribution percentage for any eligible
Participant who is a Highly-Compensated Employee for the Plan Year and who is
eligible to have Employer matching contributions, elective deferrals and/or
after-tax contributions allocated to his account under two (2) or more plans
described in Section 401(a) of the Code or under arrangements described in
Section 401(k) of the Code that are maintained by the Employer or any member of
the Employer's related group (within the meaning of Section 2.4(b)), shall be
determined as if all such contributions were made under a single plan.


In the event that this Plan satisfies the requirements of Section 401(m),
401(a)(4) or 410(b) of the Code only if aggregated with one (1) or more other
plans, or if one (1) or more other plans satisfy the requirements of such
Sections of the Code only if aggregated with this Plan, then the provisions of
this Section 10.3 shall be applied by determining the contribution percentages
of eligible Participants as if all such plans were a single plan.


The determination and treatment of the contribution percentage of any
Participant shall satisfy such other requirements as may be prescribed by the
Secretary of the Treasury.


(b)    Distribution of Excess Employer Matching Contributions.


(1)  In General.  If the nondiscrimination tests of Section 10.3(a) are not
satisfied for a Plan Year, then the "excess aggregate contributions", and any
income allocable thereto, shall be forfeited, if otherwise forfeitable, no later
than the last day of the Plan Year following the Plan Year for which the
nondiscrimination tests are not satisfied, and shall be used to reduce Employer
matching contributions under the Plan.  To the extent that such "excess
aggregate contributions" are nonforfeitable, such excess contributions shall be
distributed to the Participant on whose behalf the excess contributions were
made no later than the last day of the Plan Year following the Plan Year for
which such "excess aggregate contributions" were made.  However, if such excess
aggregate contributions are distributed later than two and one-half (2½) months
(or such longer period as permitted by applicable law and/or regulatory
guidance) following the last day of the Plan Year in which such excess aggregate
contributions were made, a ten percent (10%) excise tax shall be imposed upon
the Employer with respect to such excess aggregate contributions.  For purposes
of the limitations of Section 11.1(b)(1) of the Plan, excess aggregate
contributions shall be considered annual additions.


(2)  Excess Aggregate Contributions.  For purposes of this Section, "excess
aggregate contributions" shall mean, with respect to any Plan Year, the excess
of:


(A)  The aggregate amount of Employer matching contributions and, if applicable,
Employee after-tax contributions, and elective deferrals under Section 4.1 (to
the extent not used to satisfy the actual deferral percentage test of Section
10.2) actually taken into account in computing the numerator of the actual
contribution percentage of Highly-Compensated Employees for such Plan Year, over


(B)  The maximum amount of such contributions permitted by the ACP Test under
Section 10.3(a) (determined by hypothetically reducing contributions made on
behalf of Highly-Compensated Employees in order of the actual contribution
percentages, beginning with the highest of such percentages).


Excess contributions shall be allocated to the Highly-Compensated Employee with
the largest "contribution percentage amounts" (as defined below) taken into
account in calculating the average contribution percentage test for the year in
which the excess arose, beginning with the Highly-Compensated Employee with the
largest amount of such contribution percentage amounts and continuing in
descending order until all the excess aggregate contributions have been
allocated.  For purposes of the preceding sentence, the "largest amount" is
determined after distribution of any excess aggregate contributions.


For purposes of the preceding paragraph, "contribution percentage amounts" shall
mean the sum of Employer matching contributions and, if applicable, Employee
after-tax contributions, and elective deferrals (to the extent not used to
satisfy the actual deferral percentage test of Section 10.2) made under the Plan
on behalf of the Participant for the Plan Year.


(3)  Determination of Income.  Excess aggregate contributions shall be adjusted
for an income or loss up to the end of the Plan Year in which the excess
aggregate contributions were made.  


Notwithstanding the foregoing, to the extent otherwise required to comply with
the requirements of Section 401(a)(4), 401(k)(3), or 401(m)(3) of the Code and
the regulations thereunder, vested matching contributions may be forfeited.



--------------------------------------------------------------------------------




19757561.4


ARTICLE XI--   LIMITATION ON ANNUAL ADDITIONS
11.1
RULES AND DEFINITIONS.

(a)    Rules.  The following rules shall limit additions to Participants'
Accounts:


(1)  If the Participant does not participate, and has never participated, in
another qualified plan maintained by the Employer, the amount of annual
additions which may be credited to the Participant's Account for any limitation
year shall not exceed the lesser of the "maximum permissible" amount (as
hereafter defined) or any other limitation contained in this Plan.  If the
Employer contribution that would otherwise be allocated to the Participant's
Account would cause the annual additions for the limitation year to exceed the
maximum permissible amount, the amount allocated shall be reduced so that the
annual additions for the limitation year shall equal the maximum permissible
amount.


(2)  Prior to determining the Participant's actual compensation for the
limitation year, the Employer may determine the maximum permissible amount for a
Participant on the basis of a reasonable estimation of the Participant's
compensation for the limitation year, uniformly determined for all Participants
similarly situated.


(3)  As soon as is administratively feasible after the end of the limitation
year, the maximum permissible amount for the limitation year shall be determined
on the basis of the Participant's actual compensation for the limitation year.


(4)  If the limitations of Section 415 of the Code are exceeded, such excess
amount shall be corrected in accordance with the requirements of applicable law,
including pursuant to the Employee Plans Compliance Resolution System.


(5)  If, in addition to this Plan, the Participant is covered under another
defined contribution plan maintained by the Employer, or a welfare benefit fund,
as defined in Code Section 419(e), maintained by the Employer, or an individual
medical account, as defined in Code Section 415(1)(2), maintained by the
Employer which provides an annual addition, the annual additions which may be
credited to a Participant's account under all such plans for any such limitation
year shall not exceed the maximum permissible amount.  Benefits shall be reduced
under any discretionary defined contribution plan before they are reduced under
any other defined contribution plan.  If both plans are discretionary
contribution plans, they shall first be reduced under this Plan.  Any excess
amount attributable to this Plan shall be disposed of in the manner described in
Section 11.1(a)(4).


(b)    Definitions.


(1)  Annual additions:  The following amounts credited to a Participant's
Account for the limitation year shall be treated as annual additions:


(A)  Employer contributions;


(B)  Elective deferrals (within the meaning of Section 4.1);


(C)  Employee after-tax contributions, if any;


(D)  Forfeitures, if any; and


(E)  Amounts allocated after March 31, 1984 to an individual medical account, as
defined in Section 415(l)(2) of the Code, which is part of a pension or annuity
plan maintained by the Employer.  Also, amounts derived from contributions paid
or accrued after December 31, 1985 in taxable years ending after such date which
are attributable to post-retirement medical benefits allocated to the separate
account of a Key Employee, as defined in Section 419A(d)(3), and amounts under a
welfare benefit fund, as defined in Section 419(e), maintained by the Employer,
shall be treated as annual additions to a defined contribution plan.


Employer and employee contributions taken into account as annual additions shall
include "excess contributions" as defined in Section 401(k)(8)(B) of the Code,
"excess aggregate contributions" as defined in Section 401(m)(6)(B) of the Code,
and "excess deferrals" as defined in Section 402(g) of the Code, regardless of
whether such amounts are distributed, recharacterized or forfeited, unless such
amounts constitute excess deferrals that were distributed to the Participant no
later than April 15 of the taxable year following the taxable year of the
Participant in which such deferrals were made.


For this purpose, any excess amount applied under Section 11.1(a)(4) in the
limitation year to reduce Employer contributions shall be considered annual
additions for such limitation year.


(2)  Compensation:  For purposes of determining maximum permitted benefits under
this Section, Compensation shall have the meaning provided in Section 1.6.


Compensation shall be measured on the basis of compensation paid in the
limitation year.


Any compensation described in this Section 11.1(b)(2) does not fail to be
Compensation merely because it is paid after the Participant's severance from
employment with the Employer, provided the Compensation is paid by the later of
2½ months after severance from employment with the Employer or the end of the
limitation year that includes the date of severance from employment.  In
addition, payment for unused bona fide sick, vacation or other leave shall be
included as Compensation if (i) the Participant would have been able to use the
leave if employment had continued, (ii) such amounts are paid by the later of 2½
months after severance from employment with the Employer or the end of the Plan
Year that includes the date of severance from employment and (iii) such amounts
would have been included as Compensation if they were paid prior to the
Participant's severance from employment with the Employer.


(3)  Defined contribution dollar limitation:  This shall mean $40,000, as
adjusted under Section 415(d) of the Code.


(4)  Employer:  This term refers to the Employer that adopts this Plan, and all
members of a controlled group of corporations (as defined in Section 414(b) of
the Code, as modified by Section 415(h)), commonly-controlled trades or
businesses (as defined in Section 414(c), as modified by Section 415(h)), or
affiliated service groups (as defined in Section 414(m)) of which the Employer
is a part, or any other entity required to be aggregated with the Employer under
Code Section 414(o).


(5)  Limitation year:  This shall mean the Plan Year, unless the Employer elects
a different twelve (12) consecutive month period.  The election shall be made by
the adoption of a Plan amendment by the Employer.  If the limitation year is
amended to a different twelve (12) consecutive month period, the new limitation
year must begin on a date within the limitation year in which the amendment is
made.


(6)  Maximum permissible amount:  Except to the extent permitted under Section
4.1(e) and Section 414(v) of the Code, if applicable, this shall mean an amount
equal to the lesser of the defined contribution dollar limitation or one hundred
percent (100%) of the Participant's compensation for the limitation year.  If a
short limitation year is created because of an amendment changing the limitation
year to a different twelve (12)-consecutive month period, the maximum
permissible amount shall not exceed the defined contribution dollar limitation
multiplied by the following fraction:


Number of months in the short limitation year
12





--------------------------------------------------------------------------------




19757561.4


ARTICLE XII--   AMENDMENT AND TERMINATION
12.1
AMENDMENT.  The Employer reserves the right to amend, or modify the Plan at any
time, or from time to time, in whole or in part.  However, the Committee (within
the meaning of Section 9.1) may make administrative changes to the Plan so as to
conform with or take advantage of governmental requirements, statutes or
regulations.   Any such amendment shall become effective under its terms upon
adoption by the Employer or the Committee, as the case may be.  However, no
amendment affecting the duties, powers or responsibilities of the Trustee may be
made without the written consent of the Trustee.  No amendment shall be made to
the Plan which shall:

(a)    make it possible (other than as provided in Section 14.3) for any part of
the corpus or income of the Trust Fund (other than such part as may be required
to pay taxes and administrative expenses) to be used for or diverted to purposes
other than the exclusive benefit of the Participants or their Beneficiaries;


(b)    decrease a Participant's account balance or eliminate an optional form of
payment (unless permitted by applicable law) with respect to benefits accrued as
of the later of (i) the date such amendment is adopted, or (ii) the date the
amendment becomes effective; or


(c)    alter the schedule for vesting in a Participant's Account with respect to
any Participant with three (3) or more Years of Service without his consent or
deprive any Participant of any nonforfeitable portion of his Account.


Notwithstanding the other provisions of this Section or any other provisions of
the Plan, any amendment or modification of the Plan may be made retroactively if
necessary or appropriate within the remedial amendment period to conform to or
to satisfy the conditions of any law, governmental regulation, or ruling, and to
meet the requirements of the Employee Retirement Income Security Act of 1974, as
it may be amended.


If any corrective amendment (within the meaning of Section 1.401(a)(4)-11(g) of
the Treasury Regulations) is made after the end of a Plan Year, such amendment
shall satisfy the requirements of Section 1.401(a)(4)-11(g)(3) and (4) of the
Treasury Regulations.
12.2
TERMINATION OF THE PLAN.  The Employer, by resolution of its board of directors,
reserves the right at any time and in its sole discretion to discontinue
payments under the Plan and to terminate the Plan.  In the event the Plan is
terminated, or upon complete discontinuance of contributions under the Plan by
the Employer, the rights of each Participant to his Account on the date of such
termination or discontinuance of contributions, to the extent of the fair market
value under the Trust Fund, shall remain fully vested and nonforfeitable.  The
Employer shall direct the Trustee to distribute the Trust Fund in accordance
with the Plan's distribution provisions to the Participants and their
Beneficiaries, each Participant or Beneficiary receiving a portion of the Trust
Fund equal to the value of his Account as of the date of distribution.  These
distributions may be implemented by the continuance of the Trust and the
distribution of the Participants' Account shall be made at such time and in such
manner as though the Plan had not terminated, or by any other appropriate
method, including rollover into Individual Retirement Accounts.  Upon
distribution of the Trust Fund, the Trustee shall be discharged from all
obligations under the Trust and no Participant or Beneficiary shall have any
further right or claim therein.  In the event of the partial termination of the
Plan, the Accounts of all affected Participants shall remain fully vested and
nonforfeitable.

In the event of the termination of the Plan, any amounts to be distributed to
Participants or Beneficiaries who cannot be located shall be handled in
accordance with the provisions of applicable law (which may include the
establishment of an account for such Participant or Beneficiary).





--------------------------------------------------------------------------------




19757561.4




ARTICLE XIII--  TOP-HEAVY PROVISIONS
13.1
APPLICABILITY.  The provisions of this Article shall become applicable only for
any Plan Year in which the Plan is a Top-Heavy Plan (as defined in Section
13.2(b)) and only if, and to the extent, required under Section 416 of the Code
and the regulations issued thereunder.  Notwithstanding the foregoing, this
Article shall not apply in any Plan Year in which the Plan consists solely of a
cash or deferred arrangement which meets the requirements of Section 401(k)(12)
or 401(k)(13) of the Code and matching contributions with respect to which the
requirements of Section 401(m)(11) or 401(m)(12) of the Code are met.

13.2
DEFINITIONS.  For purposes of this Article, the following definitions shall
apply:

(a)    "Key Employee":  "Key Employee" shall mean any Employee or former
Employee (including any deceased Employee) who, at any time during the Plan Year
that includes the determination date, was an officer of the Employer having
annual compensation greater than $130,000 (as adjusted under Section 416(i)(1)
of the Code), a five percent (5%) owner of the Employer, or a one percent (1%)
owner of the Employer having annual compensation of more than $150,000.  For
this purpose, annual compensation shall mean compensation as defined in Section
11.1(b)(2) of the Plan.  The determination of who is a Key Employee (including
the terms "5% owner" and "1% owner") shall be made in accordance with Section
416(i)(1) of the Code and the applicable regulations and other guidance of
general applicability issued thereunder.


(b)    "Top-Heavy Plan":


(1)  The Plan shall constitute a "Top-Heavy Plan" if any of the following
conditions exist:


(A)  The top-heavy ratio for the Plan exceeds sixty percent (60%) and the Plan
is not part of any required aggregation group or permissive aggregation group of
plans; or


(B)  The Plan is part of a required aggregation group of plans (but is not part
of a permissive aggregation group) and the top-heavy ratio for the group of
plans exceeds sixty percent (60%); or


(C)  The Plan is a part of a required aggregation group of plans and part of a
permissive aggregation group and the top-heavy ratio for the permissive
aggregation group exceeds sixty percent (60%).


(2)  If the Employer maintains one (1) or more defined contribution plans
(including any simplified employee pension plan funded with individual
retirement accounts or annuities) and the Employer maintains or has maintained
one (1) or more defined benefit plans which have covered or could cover a
Participant in this Plan, the top-heavy ratio is a fraction, the numerator of
which is the sum of account balances under the defined contribution plans for
all Key Employees and the actuarial equivalents of accrued benefits under the
defined benefit plans for all Key Employees, and the denominator of which is the
sum of the account balances under the defined contribution plans for all
Participants and the actuarial equivalents of accrued benefits under the defined
benefit plans for all Participants.  Both the numerator and denominator of the
top-heavy ratio shall include any distribution of an account balance or an
accrued benefit made in the one (1)-year period ending on the determination date
and any contribution due to a defined contribution pension plan but unpaid as of
the determination date.  However, in the case of any distribution made for a
reason other than severance from employment, death, or disability, this
provision shall be applied by substituting a five (5)-year period for a one
(1)-year period.  In determining the accrued benefit of a non-Key Employee who
is participating in a plan that is part of a required aggregation group, the
method of determining such benefit shall be either (i) in accordance with the
method, if any, that uniformly applies for accrual purposes under all plans
maintained by the Employer or any member of the Employer's related group (within
the meaning of Section 2.4(b)), or (ii) if there is no such method, as if such
benefit accrued not more rapidly than the slowest accrual rate permitted under
the fractional accrual rate of Code Section 411(b)(1)(C).


(3)  For purposes of (1) and (2) above, the value of account balances and the
actuarial equivalents of accrued benefits shall be determined as of the most
recent Valuation Date that falls within or ends with the twelve (12)-month
period ending on the determination date.  The account balances and accrued
benefits of a Participant who is not a Key Employee but who was a Key Employee
in a prior year shall be disregarded.  The accrued benefits and account balances
of Participants who have performed no service with any Employer maintaining the
plan for the one (1)-year period ending on the determination date shall be
disregarded.  The calculations of the top-heavy ratio, and the extent to which
distributions, rollovers, and transfers are taken into account shall be made
under Section 416 of the Code and regulations issued thereunder.  Deductible
Employee contributions shall not be taken into account for purposes of computing
the top-heavy ratio.  When aggregating plans, the value of account balances and
accrued benefits shall be calculated with reference to the determination dates
that fall within the same calendar year.


(4)  Definition of terms for Top-Heavy status:


(A)  "Top-heavy ratio" shall mean the following:


(1)  If the Employer maintains one or more defined contribution plans (including
any simplified employee pension plan funded with individual retirement accounts
or annuities) and the Employer has never maintained any defined benefit plans
which have covered or could cover a Participant in this Plan, the top-heavy
ratio is a fraction, the numerator of which is the sum of the account balances
of all Key Employees as of the determination date, and the denominator of which
is the sum of the account balances of all Participants as of the determination
date.  Both the numerator and the denominator shall be increased by any
contributions due but unpaid to a defined contribution pension plan as of the
determination date.


(B)  "Permissive aggregation group" shall mean the required aggregation group of
plans plus any other plan or plans of the Employer which, when considered as a
group with the required aggregation group, would continue to satisfy the
requirements of Sections 401(a)(4) and 410 of the Code.


(C)  "Required aggregation group" shall mean (i) each qualified plan of the
Employer (including any terminated plan) in which at least one Key Employee
participates or participated at any time during the Plan Year containing the
Determination date or any of the four preceding Plan Years, and (ii) any other
qualified plan of the Employer which enables a plan described in (i) to meet the
requirements of Section 401(a)(4) or 410 of the Code.


(D)  "Determination date" shall mean, for any Plan Year subsequent to the first
Plan Year, the last day of the preceding Plan Year.  For the first Plan Year of
the Plan, "determination date" shall mean the last day of that Plan Year.


(E)  "Valuation Date" shall mean the last day of the Plan Year.


(F)    Actuarial equivalence shall be based on the interest and mortality rates
utilized to determine actuarial equivalence when benefits are paid from any
defined benefit plan.  If no rates are specified in said plan, the following
shall be utilized:  pre- and post-retirement interest -- five percent (5%);
post-retirement mortality based on the Unisex Pension (1984) Table as used by
the Pension Benefit Guaranty Corporation on the date of execution hereof.
13.3
ALLOCATION OF EMPLOYER CONTRIBUTIONS AND FORFEITURES FOR A TOP-HEAVY PLAN YEAR.

(a)    Except as otherwise provided below, in any Plan Year in which the Plan is
a Top-Heavy Plan, the Employer contributions and forfeitures allocated on behalf
of any Participant who is a non-Key Employee shall not be less than the lesser
of three percent (3%) of such Participant's compensation (as defined in Section
11.1(b)(2) and as limited by Section 401(a)(17) of the Code) or the largest
percentage of Employer contributions and, elective deferrals (within the meaning
of Section 4.1), and forfeitures as a percentage of the Key Employee's
compensation (as defined in Section 11.1(b)(2) and as limited by Section
401(a)(17) of the Code), allocated on behalf of any Key Employee for that Plan
Year.  This minimum allocation shall be made even though, under other Plan
provisions, the Participant would not otherwise be entitled to receive an
allocation or would have received a lesser allocation for the Plan Year because
of insufficient Employer contributions under Section 4.3, the Participant's
failure to make elective deferrals under Section 4.1 or compensation is less
than a stated amount.


(b)    The minimum allocation under this Section shall not apply to any
Participant who was not employed by the Employer on the last day of the Plan
Year.


(c)    Elective deferrals may not be taken into account for the purpose of
satisfying the minimum allocation.  However, Employer matching contributions may
be taken into account for the purpose of satisfying the minimum allocation.


(d)    For purposes of the Plan, a non-Key Employee shall be any Employee or
Beneficiary of such Employee, any former Employee, or Beneficiary of such former
Employee, who is not or was not a Key Employee during the Plan Year ending on
the determination date.


(e)    If no defined benefit plan has ever been part of a permissive or required
aggregation group of plans of the Employer, the contributions and forfeitures
under this step shall be offset by any allocation of contributions and
forfeitures under any other defined contribution plan of the Employer with a
Plan Year ending in the same calendar year as this Plan's Valuation Date.


(f)    There shall be no duplication of the minimum benefits required under Code
Section 416.  Benefits shall be provided under defined contribution plans before
under defined benefit plans.  If a defined benefit plan (active or terminated)
is part of the permissive or required aggregation group of plans, the allocation
method of subparagraph (a) above shall apply, except that "3%" shall be
increased to "5%."
13.4
VESTING.  The provisions contained in Section 6.1 relating to vesting shall
continue to apply in any Plan Year in which the Plan is a Top-Heavy Plan, and
apply to all benefits within the meaning of Section 411(a)(7) of the Code except
those attributable to Employee contributions and elective deferrals under
Section 4.1 and Section 4.2, including benefits accrued before the effective
date of Section 416 and benefits accrued before the Plan became a Top-Heavy
Plan.

Payment of a Participant's vested Account balance under this Section shall be
made in accordance with the provisions of Article Seven.

--------------------------------------------------------------------------------




19757561.4


ARTICLE XIV--   MISCELLANEOUS PROVISIONS
14.1
PLAN DOES NOT AFFECT EMPLOYMENT.  Neither the creation of this Plan, any
amendment thereto, the creation of any fund nor the payment of benefits
hereunder shall be construed as giving any legal or equitable right to any
Employee or Participant against the Employer, its officers or Employees, or
against the Trustee.  All liabilities under this Plan shall be satisfied, if at
all, only out of the Trust Fund held by the Trustee.  Participation in the Plan
shall not give any Participant any right to be retained in the employ of the
Employer, and the Employer hereby expressly retains the right to hire and
discharge any Employee at any time with or without cause, as if the Plan had not
been adopted, and any such discharged Participant shall have only such rights or
interests in the Trust Fund as may be specified herein.

14.2
SUCCESSOR TO THE EMPLOYER.  In the event of the merger, consolidation,
reorganization or sale of assets of the Employer, under circumstances in which a
successor person, firm, or corporation shall carry on all or a substantial part
of the business of the Employer, and such successor shall employ a substantial
number of Employees of the Employer and shall elect to carry on the provisions
of the Plan, such successor shall be substituted for the Employer under the
terms and provisions of the Plan upon the filing in writing with the Trustee of
its election to do so.

14.3
REPAYMENTS TO THE EMPLOYER.  Notwithstanding any provisions of this Plan to the
contrary:

(a)    Any monies or other Plan assets attributable to any contribution made to
this Plan by the Employer because of a mistake of fact shall be returned to the
Employer within one (1) year after the date of contribution.


(b)    Any monies or other Plan assets attributable to any contribution made to
this Plan by the Employer shall be refunded to the Employer, to the extent such
contribution is predicated on the deductibility thereof under the Code and the
income tax deduction for such contribution is disallowed.  Such amount shall be
refunded within one (1) taxable year after the date of such disallowance or
within one (1) year of the resolution of any judicial or administrative process
with respect to the disallowance.  All Employer contributions hereunder are
expressly contributed based upon such contributions' deductibility under the
Code.
14.4
BENEFITS NOT ASSIGNABLE.  Except as provided in Section 414(p) of the Code with
respect to "qualified domestic relations orders," or except as provided in
Section 401(a)(13)(C) of the Code with respect to certain judgments and
settlements, the rights of any Participant or his Beneficiary to any benefit or
payment hereunder shall not be subject to voluntary or involuntary alienation or
assignment.

With respect to any "qualified domestic relations order" relating to the Plan,
the Plan shall permit distribution to an alternate payee under such order at any
time, irrespective of whether the Participant has attained his "earliest
retirement age" (within the meaning of Section 414(p)(4)(B) of the Code) under
the Plan.  A distribution to an alternate payee prior to the Participant's
attainment of his earliest retirement age shall, however, be available only if
the order specifies distribution at that time or permits an agreement between
the Plan and the alternate payee to authorize an earlier distribution.  Nothing
in this paragraph shall, however, give a Participant a right to receive
distribution at a time otherwise not permitted under the Plan nor does it permit
the alternate payee to receive a form of payment not otherwise permitted under
the Plan or under said Section 414(p) of the Code.
14.5
MERGER OF PLANS.  In the case of any merger or consolidation of this Plan with,
or transfer of the assets or liabilities of the Plan to, any other plan, the
terms of such merger, consolidation or transfer shall be such that each
Participant would receive (in the event of termination of this Plan or its
successor immediately thereafter) a benefit which is no less than what the
Participant would have received in the event of termination of this Plan
immediately before such merger, consolidation or transfer.

14.6
INVESTMENT EXPERIENCE NOT A FORFEITURE.  The decrease in value of any Account
due to adverse investment experience shall not be considered an impermissible
"forfeiture" of any vested balance.

14.7
CONSTRUCTION.  Wherever appropriate, the use of the masculine gender shall be
extended to include the feminine and/or neuter or vice versa; and the singular
form of words shall be extended to include the plural; and the plural shall be
restricted to mean the singular.

14.8
GOVERNING DOCUMENTS.  A Participant's rights shall be determined under the terms
of the Plan as in effect at the Participant's date of termination from
employment, or, if later, and to the extent permitted by applicable law, as
determined under the terms of the Plan.

14.9
GOVERNING LAW.  The provisions of this Plan shall be construed under the laws of
the state of New York, except to the extent such laws are preempted by Federal
law.

14.10
HEADINGS.  The Article headings and Section numbers are included solely for ease
of reference.  If there is any conflict between such headings or numbers and the
text of the Plan, the text shall control.

14.11
COUNTERPARTS.  This Plan may be executed in any number of counterparts, each of
which shall be deemed an original; said counterparts shall constitute but one
and the same instrument, which may be sufficiently evidenced by any one
counterpart.

14.12
LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN.  In the event that all or any
portion of the distribution payable to a Participant or to a Participant's
Beneficiary hereunder shall, at the expiration of five (5) years after it shall
become payable, remain unpaid solely by reason of the inability of the
Administrator to ascertain the whereabouts of such Participant or Beneficiary,
after sending a registered letter, return receipt requested, to the last known
address, and after further diligent effort, the amount so distributable shall be
forfeited and used to pay Plan administrative expenses and/or used to reduce
future Employer contributions.  In the event a Participant or Beneficiary is
located subsequent to the forfeiture of his Account balance, such Account
balance shall be restored.

14.13
DISTRIBUTION TO MINOR OR LEGALLY INCAPACITATED.  In the event any benefit is
payable to a minor or to a person deemed to be incompetent or to a person
otherwise under legal disability, or who is by sole reason of advanced age,
illness, or other physical or mental incapacity incapable of handling the
disposition of his property, the Administrator, may direct the Trustee to make
payment of such benefit to the minor's or legally incapacitated person's court
appointed guardian, person designated in a valid power of attorney, or any other
person authorized under state law.  The receipt of any such payment or
distribution shall be a complete discharge of liability for Plan obligations.




--------------------------------------------------------------------------------




19757561.4












 







IN WITNESS WHEREOF, the Employer has caused this Plan to be executed on the 21st
day of December, 2012.




MINERALS TECHNOLOGIES INC.






By: /s/ Thomas J. Meek  

 
 
Print Name: Thomas J. Meek  


On behalf of the Plan Committee







19757561.4